Exhibit 10.3

 

CONFIDENTIAL TREATMENT

 

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.  Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

SPECTRUM MANAGER

 

LEASE AGREEMENT

 

     This Spectrum Manager Lease Agreement (“Lease Agreement”) is entered into
as of this 31st day of October, 2007, between Globalstar Licensee LLC, a
Delaware limited liability company and a wholly-owned subsidiary of
Globalstar, Inc. with its principal place of business located at 461 South
Milpitas Blvd., Building 5, Milpitas, CA 95035 (“Lessor”), and Open Range
Communications, Inc., a Delaware corporation with its principal place of
business located at 6465 South Greenwood Plaza Blvd., Suite 820 Centennial, CO
80111 (“Lessee”) (collectively the “Parties” or, individually, a “Party”).

 

W I T N E S S E T H

 

     WHEREAS, Lessor holds the licenses issued by the Federal Communications
Commission (“FCC”) identified on Part 1 of Exhibit A hereto (each an “FCC
License” and collectively the “FCC Licenses”); and

 

     WHEREAS, Lessor and Lessee desire to enter into this Lease Agreement in
order: (i) to grant Lessee the right to use up to 20 MHz of spectrum covered by
the FCC Licenses that is authorized today or in the future for Ancillary
Terrestrial Component (“ATC”) service, as more specifically set forth on Part 2
of Exhibit A hereto (collectively, the “GSAT Spectrum”) to provide the ORC
Services (as defined below) in certain named geographic markets within the
United States, as set forth herein (collectively, the “Leased Territories”);
(ii) to establish the terms under which Lessee may construct and operate
terrestrial wireless facilities in the Leased Territories utilizing the GSAT
Spectrum (the “System”); and (iii) to memorialize the respective rights and
responsibilities of Lessor and Lessee with respect to the operations of the
System consistent with the Communications Act of 1934, as amended, and the
rules, regulations and policies of the FCC (collectively, the “Communications
Laws”) and the terms and conditions set forth herein;

 

     NOW THEREFORE, in consideration of the mutual promises contained herein,
the Parties hereby agree as follows:

 


1.                                    AGREEMENT TO LEASE.


 


(A)                                  SPECTRUM USAGE RIGHTS. SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH HEREIN (INCLUDING, WITHOUT LIMITATION, THE CONDITION
PRECEDENT OF FCC APPROVAL AS


 

--------------------------------------------------------------------------------



 


SET FORTH IN SECTION 9 BELOW), LESSOR HEREBY GRANTS TO LESSEE THE RIGHT TO USE
THE GSAT SPECTRUM (THE “LEASED SPECTRUM”), BEGINNING ON THE LEASE COMMENCEMENT
DATE (AS DEFINED BELOW) AND UNTIL THE EXPIRATION OR TERMINATION OF THIS LEASE
AGREEMENT (THE “SPECTRUM USAGE RIGHTS”) TO PROVIDE THE ORC SERVICES WITHIN THE
GEOGRAPHIC BOUNDARIES SET FORTH ON EXHIBIT B HERETO (THE “INITIAL MARKETS”), AND
WITHIN THE DEFERRED POP MARKETS (AS DEFINED BELOW) AND ALL OTHER GEOGRAPHIC
BOUNDARIES THAT ARE GRANTED TO LESSEE PURSUANT TO THE OPTIONS (AS DEFINED BELOW)
WHEN SUCH GRANTS ARE EFFECTIVE HEREUNDER.  THE PARTIES ACKNOWLEDGE THAT THE
INITIAL MARKETS INCLUDE 6,000,000 POPS, WITH “POPS” BEING DEFINED AS THE
POPULATION OF A “PLACE,” AS USED FOR THE REPORTING OF DECENNIAL CENSUS DATA,
INCLUDING CENSUS DESIGNATED PLACES, CONSOLIDATED CITIES AND INCORPORATED PLACES,
BASED ON 2000 CENSUS DATA AND EXTRAPOLATED TO 2006 USING COUNTY GROWTH RATE
DEMOGRAPHIC INFORMATION AS PROVIDED BY CLARITAS AND INCLUDED IN EXHIBIT C
HERETO.  AT ANY TIME PRIOR TO THE BEGINNING OF ITS BUILD-OUT IN A PARTICULAR
INITIAL MARKET, LESSEE MAY WITH PRIOR NOTICE TO LESSOR SUBSTITUTE, IN PLACE OF
SUCH INITIAL MARKET, ONE OR MORE ALTERNATIVE GEOGRAPHIC MARKETS WITHIN THE
UNITED STATES AND OUTSIDE THE [*] CONTAINING AN EQUIVALENT NUMBER OF POPS TO THE
INITIAL MARKET SO REPLACED (“SUBSTITUTED MARKETS”), AND UPON SUCH NOTICE
EXHIBIT B SHALL BE DEEMED AMENDED TO REPLACE SUCH INITIAL MARKET WITH THE
SUBSTITUTED MARKETS; PROVIDED, HOWEVER, THAT IN NO CASE WILL THE INITIAL MARKETS
INCLUDE IN EXCESS OF [*] POPS.


 


(B)                                PERMITTED USE. LESSEE MAY USE THE LEASED
SPECTRUM TO OFFER WIRELESS BROADBAND INTERNET ACCESS SERVICES UTILIZING DATA
RATES OF [*] MBPS DOWNLINK AND [*] KBPS UPLINK OVER THE SYSTEM (THE “ORC
SERVICES”), BUT ONLY IF AND TO THE EXTENT THAT SUCH USE AND ORC SERVICES
(I) COMPLY WITH ALL TERMS AND CONDITIONS OF THE FCC LICENSES AND THE
COMMUNICATIONS LAWS, AS CURRENTLY IN EFFECT OR AS THEY MAY BE MODIFIED IN THE
FUTURE, INCLUDING WITHOUT LIMITATION THOSE COMMUNICATIONS LAWS RELATED TO ATC
SERVICE, AND (II) DO NOT INTERFERE WITH THE FULL OPERATION OF THE MOBILE
SATELLITE SERVICE (“MSS”) SYSTEM OPERATED BY LESSOR AND ITS AFFILIATES
(INCLUDING ALL GATEWAY EARTH STATIONS, MOBILE EARTH STATIONS, AND OTHER
FACILITIES AND EQUIPMENT RELATED THERETO), THEIR FULL USE OF THE FCC LICENSES
OUTSIDE THE LEASED SPECTRUM (SUBJECT TO SECTION 10(G) HEREOF), AND THEIR
PROVISION OF COMMUNICATIONS SERVICES OUTSIDE THE LEASED TERRITORIES, AND SO LONG
AS THE SYSTEM AND LESSEE’S CUSTOMER PREMISES EQUIPMENT IS CAPABLE OF
COMMUNICATING WITH SUCH MSS SYSTEM IN ACCORDANCE WITH LESSOR’S TECHNICAL
SPECIFICATIONS.


 


(C)                                SCOPE OF SPECTRUM USAGE RIGHTS. SUBJECT AT
ALL TIMES TO THE REVIEW, SUPERVISION AND ULTIMATE CONTROL OF LESSOR, THE
SPECTRUM USAGE RIGHTS GRANTED HEREUNDER CONVEY TO LESSEE THE RIGHT AND
OBLIGATION TO USE THE LEASED SPECTRUM TO PURCHASE, CONSTRUCT AND OPERATE THE
SYSTEM TO PROVIDE THE ORC SERVICES WITHIN THE LEASED TERRITORIES. THE SPECTRUM
USAGE RIGHTS GRANTED TO LESSEE INCLUDE, AMONG OTHER THINGS, THE RIGHT AND
OBLIGATION TO THE EXTENT CONSISTENT WITH THE COMMUNICATIONS LAWS:


 


(I)                                   DESIGN AND CONSTRUCT THE SYSTEM, INCLUDING
DETERMINING THE NUMBER AND LOCATION OF RADIO FACILITIES TO BE CONSTRUCTED;


 


2

--------------------------------------------------------------------------------



 


(II)                                IDENTIFY, OBTAIN AND MAINTAIN, IN ITS OWN
NAME, FULL LEGAL RIGHT TO ALL REAL PROPERTY NECESSARY TO DEPLOY THE SYSTEM;


 


(III)                             OBTAIN AND MAINTAIN, IN ITS OWN NAME,
APPROPRIATE ZONING APPROVAL FOR THE SYSTEM;


 


(IV)                            PURCHASE, IN ITS OWN NAME, ALL EQUIPMENT AS MAY
BE NECESSARY OR APPROPRIATE FOR THE CONSTRUCTION AND TESTING OF THE SYSTEM;


 


(V)                               PROVIDE ADMINISTRATIVE, LEGAL, ACCOUNTING,
BILLING, CREDIT, COLLECTION, INSURANCE, PURCHASING, CLERICAL AND SUCH OTHER
GENERAL SERVICES AS MAY BE NECESSARY OR APPROPRIATE FOR THE CONSTRUCTION,
TESTING, MAINTENANCE AND OPERATION OF THE SYSTEM;


 


(VI)                            PROVIDE OPERATIONAL, ENGINEERING, MAINTENANCE,
REPAIR AND SUCH OTHER TECHNICAL SERVICES AS MAY BE NECESSARY FOR THE
CONSTRUCTION, TESTING, MAINTENANCE AND OPERATION OF THE SYSTEM;


 


(VII)                         CONTROL ACCESS TO AND FROM THE SYSTEM FACILITIES;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL LESSOR BE RESTRICTED FROM UNFETTERED
ACCESS TO THE SYSTEM FACILITIES IN ACCORDANCE WITH SECTION 5(B) BELOW;


 


(VIII)                      CONDUCT AND MANAGE THE AFFAIRS OF THE SYSTEM,
INCLUDING THE MAKING OF ALL ORDINARY BUSINESS DECISIONS IN FURTHERANCE OF THE
DAY-TO-DAY OPERATION OF THE SYSTEM;


 


(IX)                              DETERMINE AND CARRY OUT ALL POLICY DECISIONS
RELATING TO THE FACILITIES OF THE SYSTEM, SUBJECT TO SUCH OVERSIGHT BY LESSOR AS
IS REASONABLY NECESSARY TO ENSURE COMPLIANCE WITH THE COMMUNICATIONS LAWS;


 


(X)                                 HIRE, SUPERVISE, AND DISMISS ALL PERSONNEL
EMPLOYED IN THE OPERATION OF THE SYSTEM (OTHER THAN EMPLOYEES HIRED BY LESSOR
FOR THE PURPOSE OF CARRYING OUT LESSOR’S DUTIES WITH RESPECT TO THE FCC LICENSES
AND THE LEASED SPECTRUM);


 


(XI)                              UNDERTAKE ALL FINANCIAL OBLIGATIONS, INCLUDING
PAYMENT OF EXPENSES ARISING OUT OF THE OPERATION OF THE SYSTEM, AND SECURING ALL
FINANCING FOR THE CONSTRUCTION AND OPERATION OF THE SYSTEM;


 


(XII)                           RECEIVE ALL MONIES AND PROFITS FROM THE
OPERATION OF THE SYSTEM, SUBJECT TO LESSEE’S PAYMENT OBLIGATIONS UNDER THIS
LEASE AGREEMENT;


 


(XIII)                        MAKE DETERMINATIONS AS TO THE SCOPE, MARKETING,
AND OTHER TERMS AND CONDITIONS OF THE ORC SERVICES TO BE PROVIDED TO LESSEE’S
CUSTOMERS ON THE SYSTEM; AND


 


3

--------------------------------------------------------------------------------



 


(XIV)                       TAKE ALL OTHER ACTIONS THAT LESSEE DEEMS NECESSARY
OR DESIRABLE TO CONSTRUCT, TEST, MAINTAIN, AND OPERATE THE SYSTEM OR OTHERWISE
CARRY OUT ANY OF THE FOREGOING ITEMS.


 


(D)                                NON-INTERFERENCE. EXCEPT AS PERMITTED BY
SECTIONS 1(C)(VII) AND 3(A), AND SO LONG AS LESSEE PERFORMS ITS OBLIGATIONS
HEREUNDER, LESSOR WILL NOT INTERFERE WITH OR DISTURB LESSEE’S RIGHTS UNDER THIS
LEASE AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS RIGHTS TO EXCLUSIVE
POSSESSION, USE AND QUIET ENJOYMENT OF THE SPECTRUM USAGE RIGHTS, TO THE EXTENT
PERMITTED UNDER THE COMMUNICATIONS LAWS.


 


2.                                    OBLIGATIONS OF LESSEE.


 


(A)                                GENERAL OBLIGATIONS. SUBJECT TO THE REVIEW,
SUPERVISION AND ULTIMATE CONTROL OF LESSOR, LESSEE SHALL:


 


(I)                                   COOPERATE WITH AND AID LESSOR WITH
WHATEVER ACTIONS LESSOR IS REQUIRED TO TAKE, IF ANY, IN ORDER TO MAKE ANY
REQUIRED NOTIFICATIONS, OR TO OBTAIN THE APPROVALS OR CONSENTS OF ANY
GOVERNMENTAL BODY NECESSARY FOR THE LESSEE TO CONSTRUCT AND OPERATE THE SYSTEM;


 


(II)                                OPERATE THE SYSTEM CONSISTENT WITH THE
COMMUNICATIONS LAWS OR ANY OTHER APPLICABLE FEDERAL, STATE OR LOCAL LAW,
INCLUDING BUT NOT LIMITED TO, ALL FEDERAL AVIATION ADMINISTRATION (“FAA”) AND
FCC TOWER REGISTRATION FILING REQUIREMENTS FOR ALL STRUCTURES UNDER FCC
RULE PART 17; NEPA REGULATIONS (FCC RULE PART 1.1307-11); THIS LEASE AGREEMENT;
AND THE TERMS AND CONDITIONS OF THE FCC LICENSES (INCLUDING, BUT NOT LIMITED TO,
ELIGIBILITY, BASIC AND CHARACTER QUALIFICATIONS REQUIREMENTS, FOREIGN OWNERSHIP
AND USE RESTRICTIONS, AND TECHNICAL REQUIREMENTS);


 


(III)                             SATISFY ALL OF THE REQUIREMENTS THAT MAY BE
IMPOSED ON LESSEE UNDER THE COMMUNICATIONS LAWS, INCLUDING, BUT NOT LIMITED TO,
SECTION 1.9020 AND ANY SIMILAR SECTIONS OF THE FCC’S RULES GOVERNING SPECTRUM
MANAGER LEASING ARRANGEMENTS;


 


(IV)                            EXPRESSLY SATISFY THE FCC’S E-911 REQUIREMENTS
SET FORTH IN 47 C.F.R. PART 9 TO THE EXTENT THAT THEY ARE APPLICABLE TO THE
LESSEE’S PROVISION OF ORC SERVICES ON THE LEASED SPECTRUM, AS THOUGH LESSEE WERE
SOLELY RESPONSIBLE FOR SUCH COMPLIANCE; AND


 


(V)                               TAKE WHATEVER ACTIONS ARE REASONABLY NECESSARY
TO RESOLVE ANY INTERFERENCE-RELATED MATTERS ARISING FROM OPERATION OF ANY SYSTEM
IT MAY CONSTRUCT AND OPERATE ON THE LEASED SPECTRUM, INCLUDING ANY CONFLICTS
BETWEEN LESSEE AND ANY OTHER LICENSED SPECTRUM USER.


 


(B)                                EQUIPMENT. LESSEE SHALL INSTALL AND MAINTAIN
ALL EQUIPMENT, INCLUDING BUT NOT LIMITED TO, TOWERS, TRANSMISSION LINES,
ANTENNAS, MICROWAVE FACILITIES, TRANSMITTERS AND RELATED EQUIPMENT THAT IS
NECESSARY FOR THE OPERATION OF THE SYSTEM CONSISTENT WITH THE FCC LICENSES AND
THE SPECTRUM USAGE RIGHTS (“SYSTEM EQUIPMENT”). LESSEE MAY PLEDGE THE SYSTEM
EQUIPMENT AS SECURITY OR OTHERWISE CREATE


 


4

--------------------------------------------------------------------------------



 


ENCUMBRANCES ON THE SYSTEM EQUIPMENT AS LESSEE DEEMS APPROPRIATE. UPON THE
TERMINATION OF THIS LEASE AGREEMENT, LESSEE SHALL PROMPTLY CEASE OPERATING THE
SYSTEM EQUIPMENT ON THE LEASED SPECTRUM.


 


(C)                                FCC COMPLIANCE.  AT ALL TIMES DURING THE TERM
OF THIS LEASE AGREEMENT, LESSOR SHALL RETAIN THE PRIMARY RESPONSIBILITY FOR
ENSURING THAT THE FCC LICENSES AND THE LEASED SPECTRUM ARE UTILIZED IN FULL
COMPLIANCE WITH THE COMMUNICATIONS LAWS, INCLUDING, BUT NOT LIMITED TO, THE
RESPONSIBILITY FOR ALL INTERACTIONS WITH THE FCC RELATED TO THE FCC LICENSES AND
THE LEASED SPECTRUM. LESSEE ACKNOWLEDGES THAT LESSEE WILL REMAIN INDEPENDENTLY
RESPONSIBLE TO LESSOR AND, TO THE EXTENT REQUIRED UNDER THE COMMUNICATIONS LAWS,
TO THE FCC FOR COMPLYING WITH THE FOREGOING, AND AGREES THAT LESSEE WILL NOT
CONSTRUCT OR OPERATE ANY FACILITY UTILIZING THE LEASED SPECTRUM IN A MANNER
INCONSISTENT WITH, CONTRARY TO, OR IN VIOLATION OF, THE COMMUNICATIONS LAWS.
LESSEE WILL USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH LESSOR IN
MEETING LESSOR’S FCC COMPLIANCE OBLIGATIONS WITH RESPECT TO THE LEASED SPECTRUM.


 


(D)                                NOTIFICATION OF VIOLATIONS OR MATERIAL
CHANGES; COOPERATION. LESSEE SHALL PROMPTLY NOTIFY LESSOR OF ANY OCCURRENCE OF
ANY CONTRACTUAL DISPUTE, VIOLATION, LITIGATION, INVESTIGATION, PROCEEDING OR
INQUIRY THAT MAY ARISE GENERALLY OR BETWEEN LESSEE AND ANY PERSON, ENTITY, OR
GOVERNMENTAL BODY WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIALLY ADVERSE IMPACT ON THE FCC LICENSES OR LESSEE’S SPECTRUM
USAGE RIGHTS. IF THE FCC OR ANY OTHER GOVERNMENTAL BODY INITIATES AN
INVESTIGATION OR INQUIRY CONCERNING LESSOR OR LESSEE IN CONNECTION WITH THIS
LEASE AGREEMENT OR LESSEE’S PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER,
LESSEE SHALL COOPERATE WITH LESSOR, THE FCC, OR OTHER GOVERNMENTAL BODY IN AN
EFFORT TO RESOLVE SUCH INVESTIGATION OR INQUIRY; PROVIDED, HOWEVER, THAT THIS
SENTENCE SHALL NOT REQUIRE LESSEE TO WAIVE ANY LEGAL RIGHTS OR PRIVILEGES WITH
RESPECT TO SUCH INVESTIGATION OR INQUIRY.


 


3.                                    OBLIGATIONS OF LESSOR.


 


(A)                                OVERSIGHT OF LESSEE’S OPERATIONS ON THE
LEASED SPECTRUM. THROUGHOUT THE TERM OF THIS LEASE AGREEMENT, LESSOR WILL HAVE
THE UNCONDITIONAL RIGHT TO TAKE ALL ACTIONS NECESSARY OR DESIRABLE TO ENSURE
THAT LESSEE’S EXERCISE OF ITS SPECTRUM USAGE RIGHTS IN THE LEASED SPECTRUM AND
ITS OPERATION OF THE SYSTEM COMPLY WITH THE COMMUNICATIONS LAWS, THIS LEASE
AGREEMENT, AND THE TERMS AND CONDITIONS OF THE FCC LICENSES (INCLUDING, BUT NOT
LIMITED TO, CONFORMITY WITH APPLICABLE LICENSE ELIGIBILITY, BASIC
QUALIFICATIONS, CHARACTER QUALIFICATIONS AND TECHNICAL REQUIREMENTS, AND USE AND
FOREIGN OWNERSHIP RESTRICTIONS). AS SUCH, AND WITHOUT LIMITATION, THROUGHOUT THE
TERM OF THIS LEASE AGREEMENT, LESSOR RETAINS THE UNCONDITIONAL RIGHT TO DO ANY
OF THE FOLLOWING:


 


(I)                                   MONITOR AND OVERSEE LESSEE’S USE OF THE
SPECTRUM USAGE RIGHTS, AS NECESSARY, TO ENSURE THAT LESSEE OPERATES THE SYSTEM
IN CONFORMANCE WITH TECHNICAL AND USE RULES APPLICABLE TO THE FCC LICENSES;


 


5

--------------------------------------------------------------------------------



 


(II)                                TAKE ALL ACTIONS THAT ARE REASONABLY
NECESSARY TO ENSURE THAT LESSEE’S OPERATION OF THE SYSTEM COMPLIES WITH THE
COMMUNICATIONS LAWS INTENDED TO PREVENT HARMFUL INTERFERENCE TO ANY OTHER
LICENSED SPECTRUM USER;


 


(III)                             TAKE WHATEVER ACTIONS ARE REASONABLY NECESSARY
TO RESOLVE ANY INTERFERENCE-RELATED MATTERS ARISING FROM OPERATION OF THE
SYSTEM, INCLUDING ANY CONFLICTS BETWEEN LESSEE AND ANY OTHER LICENSED SPECTRUM
USER;


 


(IV)                            MAKE DETERMINATIONS AS TO WHETHER PARTICULAR
CIRCUMSTANCES GIVE RISE TO THE REQUIREMENT OF FILING AN APPLICATION OR
NOTIFICATION WITH THE FCC OR ANY OTHER GOVERNMENTAL AUTHORITY, AND IF SUCH, WITH
LESSEE’S COOPERATION, MAKE SUCH FILING OR NOTIFICATION; AND


 


(V)                               COMMUNICATE WITH THE FCC ON MATTERS RELATED TO
THE FCC LICENSES.


 


(B)                                MAINTENANCE OF THE FCC LICENSES.  LESSOR WILL
TAKE ALL ACTIONS WITHIN ITS CONTROL TO MAINTAIN THE FCC LICENSES AND LEASEE’S
RIGHTS HEREUNDER TO USE THE LEASED SPECTRUM IN FULL FORCE AND EFFECT. LESSOR
SHALL SECURE AND MAINTAIN ALL REQUIRED FCC AUTHORIZATIONS, INCLUDING BUT NOT
LIMITED TO A BLANKET LICENSE OR OTHER APPROPRIATE AUTHORIZATION, FOR ALL MSS ATC
CUSTOMER PREMISES EQUIPMENT, TERMINALS, AND OTHER COMMUNICATIONS DEVICES USED BY
OPEN RANGE CUSTOMERS (THE “BLANKET LICENSE”).  THE BLANKET LICENSE SHALL BE
CONSIDERED TO BE ONE OF THE FCC LICENSES FOR THE PURPOSES OF THIS LEASE
AGREEMENT.


 


(C)                                FCC INTERACTIONS. LESSOR WILL BE THE SOLE
INTERFACE WITH THE FCC ON ALL MATTERS DIRECTLY RELATING TO THE FCC LICENSES OR
THE SPECTRUM USAGE RIGHTS GRANTED UNDER THIS LEASE AGREEMENT; PROVIDED, HOWEVER,
THAT NOTHING CONTAINED HEREIN SHALL RESTRICT LESSEE FROM COMMUNICATING WITH THE
FCC (I) ON POLICY MATTERS NOT SOLELY RELATING TO LESSEE’S USE OF THE LEASED
SPECTRUM OR ON MATTERS IMPOSED UNDER THE COMMUNICATIONS LAWS ON LESSEE AS A
RESULT OF ITS PROVISION OF SERVICES TO ITS CUSTOMERS ON THE SYSTEM, OR
(II) SUBJECT TO THE REQUIREMENTS OF SECTION 2(D) ABOVE, ON INQUIRIES
SPECIFICALLY DIRECTED TO LESSEE (RATHER THAN LESSOR OR THE SYSTEM) BY THE FCC,
SO LONG AS LESSEE PROVIDES PROMPT PRIOR NOTICE OF SUCH COMMUNICATING TO LESSOR.
UPON REASONABLE ADVANCE REQUEST, LESSOR MAY REQUEST LESSEE TO ATTEND ANY
MEETINGS WITH THE FCC WHICH INVOLVE OR RELATE TO LESSEE’S USE OF THE LEASED
SPECTRUM.


 


(D)                                NOTIFICATIONS OF VIOLATIONS OR MATERIAL
CHANGES; COOPERATION. LESSOR WILL NOTIFY LESSEE PROMPTLY OF THE OCCURRENCE OF
ANY EVENT OR THE INITIATION OF ANY LITIGATION, INVESTIGATION, PROCEEDING OR
INQUIRY BY THE FCC OR ANY GOVERNMENTAL BODY THAT COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL IMPACT OR RESULT IN A MATERIAL CHANGE TO THE OWNERSHIP OR
OPERATION OF THE FCC LICENSES OR LESSEE’S SPECTRUM USAGE RIGHTS UNDER THIS LEASE
AGREEMENT. IF THE FCC OR ANY OTHER GOVERNMENTAL BODY INITIATES AN INVESTIGATION
OR INQUIRY CONCERNING LESSOR OR LESSEE IN CONNECTION WITH THIS LEASE AGREEMENT
OR LESSOR’S PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER, LESSOR SHALL
COOPERATE WITH LESSEE, THE FCC, OR OTHER GOVERNMENTAL BODY IN AN EFFORT TO
RESOLVE SUCH INVESTIGATION OR INQUIRY; PROVIDED, HOWEVER, THAT THIS SENTENCE
SHALL NOT REQUIRE


 


6

--------------------------------------------------------------------------------



 


LESSOR TO WAIVE ANY LEGAL RIGHTS OR PRIVILEGES WITH RESPECT TO SUCH
INVESTIGATION OR INQUIRY.


 


4.                                    CONTROL OF FCC LICENSE AND LEASED
SPECTRUM.


 

 Notwithstanding any other provision, and at all times during the term of this
Lease Agreement, Lessor shall retain de jure and de facto control of the Leased
Spectrum as required under the Communications Laws. This Lease Agreement
(i) does not and will not vest in Lessee, or constitute, create or have the
effect of constituting or creating, direct or indirect de facto or de jure
control over Lessor or the Leased Spectrum, which ownership or control will
remain exclusively and at all times in Lessor and its affiliates, and (ii) does
not and will not constitute the transfer, assignment, or disposition in any
manner, voluntary or involuntary, directly or indirectly, of the Leased Spectrum
or the transfer of control of Lessor within the meaning of Section 310(d) of the
Communications Act. Lessee will not take any action inconsistent with or
contrary to the Lessor’s de jure and de facto control, as those terms are
construed by the FCC, over the Leased Spectrum. Lessee will not hold itself out
to the public as the owner of the FCC Licenses or the Leased Spectrum.

 


5.                                    COORDINATION; OVERSIGHT; REPORTS.


 


(A)                                COORDINATION. LESSEE AND LESSOR WILL MEET
PERIODICALLY, AT SUCH TIMES AS LESSOR REASONABLY REQUESTS BY NOTICE TO LESSEE,
TO ENABLE LESSOR TO ENSURE THAT LESSEE’S ACTIVITIES USING THE LEASED SPECTRUM
AND THE OPERATION OF THE SYSTEM COMPLY WITH THE COMMUNICATIONS LAWS. AT THESE
MEETINGS, THE PARTIES WILL DISCUSS MATTERS REASONABLY RELATED TO LESSEE’S
CONSTRUCTION AND OPERATION OF THE SYSTEM TO THE EXTENT REQUIRED TO ENSURE
COMPLIANCE WITH THE COMMUNICATIONS LAWS. LESSEE WILL KEEP OR CAUSE TO BE KEPT
COMPLETE BOOKS AND RECORDS WITH RESPECT TO CONSTRUCTION AND OPERATION OF THE
SYSTEM, SHOWING (I) TECHNICAL AND OPERATIONAL INFORMATION RELATED TO THE SYSTEM,
AND (II) OTHER RECORDS REASONABLY NECESSARY, CONVENIENT OR INCIDENTAL TO
CONSTRUCTION, MAINTENANCE OR OPERATION OF THE SYSTEM. UPON LESSOR’S REQUEST,
LESSEE WILL PROVIDE LESSOR WITH REASONABLE ACCESS TO SUCH BOOKS AND RECORDS.


 


(B)                                RIGHT OF ACCESS. LESSOR MAY, UPON AT LEAST
TWENTY-FOUR (24) HOURS ADVANCE NOTICE, INSPECT ANY FACILITY COMPRISING THE
SYSTEM DURING NORMAL BUSINESS HOURS AND TAKE ANY ACTION IT DEEMS REASONABLY
NECESSARY TO FULFILL ITS OBLIGATIONS UNDER THIS LEASE AGREEMENT OR THE
COMMUNICATIONS LAWS. LESSEE MAY REQUIRE THAT AN ESCORT SELECTED BY LESSEE
ACCOMPANY LESSOR ON ANY ON-SITE VISIT TO LESSEE’S FACILITIES. NOTWITHSTANDING
THE FOREGOING, LESSOR MAY ACCESS ANY FACILITY THAT IS PART OF THE SYSTEM UPON
SUCH SHORTER ADVANCE NOTICE AS IS POSSIBLE UNDER THE CIRCUMSTANCES IN THE EVENT
OF AN EMERGENCY AT SUCH FACILITY INVOLVING LESSEE’S USE OF THE LEASED SPECTRUM,
INCLUDING BUT NOT LIMITED TO ANY INSTANCE OF OBJECTIONABLE INTERFERENCE TO ANY
OTHER USER OF THE LEASED SPECTRUM WHICH IS AUTHORIZED TO USE THE LEASED SPECTRUM
TO PROVIDE SERVICES OUTSIDE THE LEASED TERRITORIES. LESSOR WILL NOTIFY LESSEE AS
SOON AS PRACTICABLE OF LESSOR’S ACCESS DURING SUCH EMERGENCY.


 


7

--------------------------------------------------------------------------------



 


(C)                                REPORTING. UPON LESSOR’S REQUEST, LESSEE
SHALL PROVIDE INFORMATION UPDATING LESSOR ABOUT LESSEE’S ACTIVITIES WITH RESPECT
TO THE LEASED SPECTRUM, INCLUDING INFORMATION REGARDING (I) TECHNICAL AND
OPERATIONAL DETAILS ABOUT LESSEE’S TRANSMISSION FACILITIES; AND (II) ANY SAFETY,
INTERFERENCE OR COMPLIANCE RELATED PROBLEMS WHICH HAVE ARISEN AS A RESULT OF
LESSEE’S OPERATION OF THE SYSTEM OR USE OF THE LEASED SPECTRUM. UPON LESSOR’S
REQUEST, LESSEE SHALL CONFIRM IN WRITING THAT, TO THE BEST OF LESSEE’S
KNOWLEDGE, (I) LESSEE IS NOT AWARE OF ANY INTERFERENCE RELATED PROBLEMS ON THE
SYSTEM; (II) LESSEE IS NOT AWARE OF ANY RF SAFETY RELATED PROBLEMS WITH RESPECT
TO ITS OPERATIONS ON THE SYSTEM; (III) LESSEE REMAINS QUALIFIED TO BE A LESSEE
OF THE LEASED SPECTRUM; AND (IV) LESSEE’S OPERATIONS ON THE SYSTEM COMPLY WITH
THE PROVISIONS OF THIS LEASE AGREEMENT AND THE COMMUNICATIONS LAWS.


 


6.                                    APPLICATIONS/NOTIFICATIONS.


 


(A)                                INITIAL LEASE AGREEMENT APPLICATION. WITHIN
TEN (10) BUSINESS DAYS FOLLOWING THE DATE OF EXECUTION OF THIS LEASE AGREEMENT,
TO THE EXTENT REQUIRED BY THE COMMUNICATIONS LAWS, LESSOR WILL PREPARE AND FILE
WITH THE FCC SUCH DOCUMENTS AS ARE REQUIRED BY THE COMMUNICATIONS LAWS (WHICH
MAY INCLUDE A SUMMARY OF THIS LEASE AGREEMENT) (THE “LEASE FILING”) REQUESTING
THE FCC’S APPROVAL OF THIS LEASE AGREEMENT AND THE LEASE OF THE LEASED SPECTRUM
PROVIDED FOR HEREIN.   AS SOON AS PRACTICABLE FOLLOWING THE PUBLISHING OF A
NOTICE OF PROPOSED RULEMAKING WHICH, IF FORMALLY ADOPTED AS AN FCC RULE, WOULD
ALLOW LESSOR’S USE OF GSAT SPECTRUM FOR ATC SERVICE AND THAT, TOGETHER WITH
APPLICABLE RULES AND POLICIES, WOULD NOT BE REASONABLY EXPECTED TO IMPAIR THE
ABILITY OF LESSEE TO USE LESSOR’S ATC SPECTRUM AS CONTEMPLATED HEREIN, LESSOR
WILL PREPARE AND FILE WITH THE FCC THE DOCUMENTS NECESSARY TO REQUEST ANY
WAIVERS OF THE COMMUNICATIONS LAWS NECESSARY TO PERMIT THE LEASE OF LEASED
SPECTRUM AND ANY OTHER WAIVERS OR FILINGS NECESSARY TO EFFECTUATE FULLY THE
INTENT OF THIS LEASE AGREEMENT (THE “WAIVER FILINGS” AND, COLLECTIVELY WITH THE
LEASE FILING, THE “FCC FILING”).  LESSOR WILL DEVELOP A LIST OF THE WAIVER
FILINGS THAT IT CURRENTLY BELIEVES ARE NECESSARY  AND WILL DELIVER SUCH LIST TO
LESSEE WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE DATE OF EXECUTION OF THIS
LEASE AGREEMENT.  LESSOR WILL WORK TO IDENTIFY AS PROMPTLY AS PRACTICABLE ANY
ADDITIONAL WAIVER FILINGS THAT MAY BE NECESSARY OR APPROPRIATE.  EACH PARTY
(I) WILL FULLY COOPERATE WITH THE OTHER, AND DO ALL THINGS REASONABLY NECESSARY
TO TIMELY SUBMIT THE FCC FILING TO THE FCC, (II) WILL PROMPTLY FILE OR PROVIDE
THE OTHER PARTY WITH ALL OTHER INFORMATION WHICH IS REQUIRED TO BE PROVIDED TO
THE FCC IN FURTHERANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY; AND (III) WILL
USE REASONABLE COMMERCIAL EFFORTS TO OBTAIN THE APPROVALS AND/OR WAIVERS FROM
THE FCC NECESSARY TO GIVE EFFECT TO THIS LEASE AGREEMENT.   IN ADDITION, THE
PARTIES WILL FULLY COOPERATE WITH EACH OTHER AND USE COMMERCIALLY REASONABLE
EFFORTS TO SEEK WAIVERS AND/OR APPROVALS FROM THE FCC AS NECESSARY TO PERMIT
LESSEE TO USE “TDD” TRANSMISSION IN CONNECTION WITH ITS PROVISION OF ORC
SERVICES.


 


(B)                                FACILITY FILINGS. IF LESSEE DESIRES TO
CONSTRUCT ANY NEW SYSTEM FACILITY, OR TO MODIFY ANY EXISTING SYSTEM FACILITY,
AND SUCH CONSTRUCTION OR MODIFICATION WOULD REQUIRE AN APPLICATION,
NOTIFICATION, OR OTHER FILING WITH THE FCC, ANOTHER GOVERNMENTAL BODY OR A
NON-GOVERNMENTAL THIRD PARTY (A “FACILITY FILING”), THEN LESSEE WILL NOTIFY
LESSOR OF SUCH REQUIREMENT, AND LESSOR WILL HAVE THE FINAL AUTHORITY TO


 


8

--------------------------------------------------------------------------------



 


DETERMINE WHETHER A FACILITY FILING IS NECESSARY. LESSOR MAY INDEPENDENTLY
DETERMINE THAT A FACILITY FILING IS REQUIRED AS TO ANY FACILITY OF WHICH LESSOR,
IN EXERCISING ITS OVERSIGHT HEREUNDER, BECOMES AWARE. SUCH DETERMINATION BY
EITHER PARTY SHALL INCLUDE WHETHER THE PROPOSED NEW FACILITY OR PROPOSED
MODIFICATION TO AN EXISTING FACILITY WILL REQUIRE (I) FREQUENCY COORDINATION;
(II) SUBMISSION OF AN ENVIRONMENTAL ASSESSMENT; (III) INTERNATIONAL OR
INTERDEPARTMENT RADIO ADVISORY COMMITTEE (IRAC) COORDINATION; (IV) RADIO QUIET
ZONE REPORTING; (V) NOTIFICATION TO THE FAA, OR (VI) ANY WAIVERS OF THE
COMMUNICATIONS LAWS. IF A FACILITY FILING IS NECESSARY, LESSEE SHALL PROMPTLY
PREPARE AND PROVIDE TO LESSOR ALL NECESSARY APPLICATION FORMS, EXHIBITS, FILING
FEES AND OTHER MATERIALS NECESSARY FOR LESSOR TO MAKE SUCH SUBMISSION IN ITS OWN
NAME. LESSOR SHALL MAKE SUCH FILINGS. IF LESSOR BELIEVES THAT SUCH FILING IS
INCOMPLETE, THEN LESSOR MAY INSTEAD RETURN SUCH FILING TO LESSEE WITH A
REASONABLE EXPLANATION OF THOSE MATTERS THAT REQUIRE FURTHER PREPARATION AND
LESSEE SHALL PROMPTLY REVISE SUCH FILING TO THE REASONABLE SATISFACTION OF
LESSOR.


 


(C)                                COMPLIANCE APPLICATIONS. LESSOR WILL MAKE ALL
ONGOING COMPLIANCE FILINGS AND REPORTS REQUIRED BY THE FCC OR ANY OTHER
GOVERNMENTAL BODY AS A RESULT OF ITS OWNERSHIP OF THE FCC LICENSES, SUBJECT TO
LESSEE’S COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS LEASE AGREEMENT (INCLUDING
WITHOUT LIMITATION THE FOLLOWING SENTENCE). LESSEE SHALL TIMELY NOTIFY LESSOR IF
LESSEE BELIEVES THAT A COMPLIANCE FILING IS REQUIRED OR IF IT HAS TAKEN OR
PROPOSES TO TAKE ANY ACTION WHICH COULD RESULT IN LESSOR HAVING TO MAKE A
COMPLIANCE FILING. UPON SUCH NOTIFICATION, LESSOR SHALL HAVE THE EXCLUSIVE RIGHT
TO DECIDE WHETHER ANY SUCH COMPLIANCE FILING IS REQUIRED AND, IF REQUIRED, THE
SUBSTANCE OF SUCH FILING.


 


7.                                    TERM.


 


(A)                                INITIAL TERM.  THE GRANT OF SPECTRUM USAGE
RIGHTS PURSUANT TO SECTION 1 OF THIS LEASE AGREEMENT WITH RESPECT TO THE INITIAL
MARKETS WILL BECOME EFFECTIVE ON THE FIRST DAY (THE “LEASE COMMENCEMENT DATE”)
AFTER ALL OF THE CONDITIONS SET FORTH IN SECTION 9 HAVE BEEN SATISFIED OR
WAIVED, AND THE GRANT OF SPECTRUM USAGE RIGHTS FOR THE DEFERRED POP MARKETS AND
OPTION MARKETS SHALL BECOME EFFECTIVE AS SET FORTH IN SECTION 10 HEREOF. THE
TERM OF THIS LEASE AGREEMENT WILL CONTINUE IN FULL FORCE AND EFFECT, UNLESS
EARLIER TERMINATED IN ACCORDANCE WITH THE PROVISIONS SET FORTH HEREIN, FOR THE
DURATION OF LESSOR’S FCC LICENSES, INCLUDING ANY RENEWALS THEREOF, OR FOR 30
YEARS FROM THE LEASE COMMENCEMENT DATE, WHICHEVER IS SHORTER, SUBJECT AT ALL
TIMES TO COMPLIANCE WITH THE COMMUNICATIONS LAWS, PROVIDED THAT, SHOULD THE
DURATION OF LESSOR’S FCC LICENSES BE LESS THAN THIRTY (30) YEARS THEN LESSOR
AGREES TO RENEW THIS LEASE AGREEMENT UNDER THE SAME TERMS AND CONDITIONS FOR
SUCH ADDITIONAL PERIOD OR PERIODS WHICH TAKEN TOGETHER WILL EQUAL THIRTY (30)
YEARS FROM THE COMMENCEMENT DATE  (THE “INITIAL TERM”).


 


(B)                                RENEWAL.  IF LESSEE IS IN COMPLIANCE WITH THE
TERMS OF THIS LEASE AGREEMENT AT SUCH TIME, LESSEE MAY ELECT TO EXTEND THE TERM
OF THIS LEASE AGREEMENT FOR AN ADDITIONAL TEN YEARS FOLLOWING THE END OF THE
INITIAL TERM (THE “RENEWAL TERM”) BY DELIVERING WRITTEN NOTICE OF ITS INTENT TO
EXERCISE ITS OPTION TO RENEW TO LESSOR NOT LESS THAN 36 MONTHS PRIOR TO THE
EXPIRATION OF THE INITIAL TERM.  PAYMENT TERMS FOR THE


 


9

--------------------------------------------------------------------------------



 


RENEWAL TERM SHALL BE AS SET FORTH IN SECTION 8 AND EXHIBIT D HEREOF (EXCEPT
WITH RESPECT TO THE OPTION MARKETS, THE PAYMENT TERMS FOR WHICH ARE COVERED BY
SECTION 10(B)(II)).


 


(C)                                ADDITIONAL LEASE EXTENSION.  BEGINNING 37
MONTHS PRIOR TO THE END OF THE RENEWAL TERM, IF THE LEASE IS RENEWED PURSUANT TO
SECTION 7(B) ABOVE, THE PARTIES WILL NEGOTIATE IN GOOD FAITH IN AN ATTEMPT TO
AGREE ON A FURTHER EXTENSION OF THE TERM OF THIS LEASE AGREEMENT.  IF THE
PARTIES HAVE NOT AGREED ON SUCH AN EXTENSION ON OR BEFORE THE 15TH MONTH PRIOR
TO THE END OF THE RENEWAL TERM, THEN EITHER PARTY SHALL BE ENTITLED TO REQUIRE
THAT THE UNRESOLVED TERMS IN THE LEASE EXTENSION BE SUBMITTED TO A PANEL OF
THREE INDEPENDENT INDUSTRY EXPERTS FOR DETERMINATION OF COMMERCIALLY REASONABLE
TERMS BASED ON MARKET COMPARABLES (“DETERMINATION”) IN ACCORDANCE WITH THE
FOLLOWING PROCESS.  THE PARTY DESIRING SUCH DETERMINATION SHALL GIVE WRITTEN
NOTICE TO THAT EFFECT TO THE OTHER PARTY, SPECIFYING IN SUCH NOTICE THE NAME,
ADDRESS AND PROFESSIONAL QUALIFICATIONS OF ITS APPOINTED EXPERT.  WITHIN 15 DAYS
AFTER RECEIPT OF SUCH NOTICE, THE OTHER PARTY SHALL GIVE WRITTEN NOTICE TO THE
PARTY DESIRING SUCH DETERMINATION, SPECIFYING THE NAME, ADDRESS AND PROFESSIONAL
QUALIFICATIONS OF ITS APPOINTED EXPERT.  THE TWO APPOINTED EXPERTS SHALL WITHIN
15 DAYS THEREAFTER APPOINT A THIRD EXPERT BY MUTUAL CONSENT.  ALL EXPERTS
APPOINTED HEREUNDER SHALL HAVE PROFESSIONAL QUALIFICATIONS AND EXPERIENCE
APPROPRIATE TO ADDRESS THAT MATTERS AT ISSUE, AND SHALL BE IN ALL RESPECTS
IMPARTIAL AND DISINTERESTED.  THE PANEL OF EXPERTS SHALL PREPARE AND DELIVER A
WRITTEN DECISION FIXING THE UNRESOLVED TERMS FOR THE LEASE EXTENSION WITHIN 30
DAYS FOLLOWING THE APPOINTMENT OF THE FINAL EXPERT.  SUCH WRITTEN DECISION SHALL
BE FINAL AND BINDING ON THE PARTIES.  ANY LEASE EXTENSION DETERMINED PURSUANT TO
A DETERMINATION UNDER THIS SECTION 7(C) SHALL BE FOR A [*]-YEAR TERM AND SHALL
BE ON THE SAME GENERAL TERMS AND CONDITIONS (OTHER THAN PRICING) AS ARE SET
FORTH IN THIS LEASE AGREEMENT.


 


8.                                    PAYMENTS.


 


(A)                                ONGOING LEASE AGREEMENT PAYMENTS FOR INITIAL
MARKETS AND DEFERRED POP MARKETS. BEGINNING ON THE LEASE COMMENCEMENT DATE AND
CONTINUING ON THE SAME DAY OF EACH MONTH THEREAFTER UNTIL THE EXPIRATION OR
TERMINATION OF THE TERM OF THIS LEASE AGREEMENT, LESSEE WILL PAY TO LESSOR
MONTHLY LEASE PAYMENTS AS FOLLOWS:


 


(I)                                   FIXED MONTHLY PAYMENTS (“FIXED LEASE
PAYMENTS”) AND DOWN PAYMENTS (“DOWN PAYMENTS”) AS SET FORTH ON EXHIBIT D
HERETO.  THE FIXED LEASE PAYMENTS FOR THE INITIAL MARKETS SHALL BEGIN, AND THE
DOWN PAYMENT FOR THE INITIAL MARKETS SHALL BE PAYABLE, ON THE LEASE COMMENCEMENT
DATE.  THE FIXED LEASE PAYMENTS FOR THE DEFERRED POP MARKETS SHALL BEGIN, AND
THE DOWN PAYMENT FOR THE DEFERRED POP MARKETS SHALL BE PAYABLE, ON THE EARLIER
OF (A) THE DATE ON WHICH LESSEE BEGINS OFFERING ANY ORC SERVICES IN SUCH MARKET
PURSUANT TO SECTION 10(A) HEREOF AND (B) THE FIRST DAY OF THE [*] MONTH
FOLLOWING THE LEASE COMMENCEMENT DATE.  IF LESSEE IS NOT ABLE TO USE A PORTION
OF THE GSAT SPECTRUM DUE TO A REGULATORY RESTRICTION IMPOSED BY THE FCC, THE
DOWN PAYMENT AND ALL FIXED LEASE PAYMENTS SHALL BE ADJUSTED SO THAT THEY APPLY
PROPORTIONATELY BASED ON THE PORTION (DETERMINED BY NUMBER OF MHZ) OF GSAT
SPECTRUM ACTUALLY AVAILABLE FOR USE BY LESSEE, AS MORE SPECIFICALLY SET FORTH ON
EXHIBIT D HERETO.

 

10

--------------------------------------------------------------------------------



 


(II)                                VARIABLE MONTHLY PAYMENTS (“VARIABLE LEASE
PAYMENTS”) EQUAL TO $[*] PER SUBSCRIBER PER MONTH ON THE SYSTEM.  A “SUBSCRIBER”
IS DEFINED AS A UNIT OF CUSTOMER PREMISES EQUIPMENT, OR A GROUP OF UNITS OF
CUSTOMER PREMISES EQUIPMENT EMPLOYED BY THE SAME USER THAT SHARE A SINGLE
WIRELESS ACCESS CARD OR SPECIFIC CUSTOMER IDENTIFIER AND NO TWO OF WHICH MAY BE
USED SIMULTANEOUSLY.  WITHIN FIVE DAYS FOLLOWING EACH MONTH-END DURING THE TERM
OF THIS LEASE AGREEMENT, LESSEE SHALL DELIVER TO LESSOR A WRITTEN CERTIFICATION
OF THE NUMBER OF SUBSCRIBERS ON THE SYSTEM DURING SUCH MONTH.  THE VARIABLE
LEASE PAYMENTS SHALL INCREASE [*]% ON THE FIRST DAY OF THE 25TH MONTH FOLLOWING
THE LEASE COMMENCEMENT DATE (THE “ESCALATION DATE”), AND THE VARIABLE LEASE
PAYMENTS THEN IN EFFECT SHALL INCREASE [*]% ON EACH ANNIVERSARY OF THE
ESCALATION DATE THEREAFTER, ALL AS SET FORTH ON EXHIBIT D.


 


(III)                             FOR AVOIDANCE OF DOUBT, THIS SUBSECTION
(A) SHALL NOT BE APPLICABLE TO ANY LEASED SPECTRUM LEASED PURSUANT TO THE
OPTIONS AS DESCRIBED IN SECTION 10(B) HEREOF.


 


(B)                                            REGULATORY FEES. LESSEE SHALL PAY
ITS OWN FCC REGULATORY FEES, IF ANY, ACCRUING BY REASON OF LESSEE’S OPERATION OF
THE SYSTEM ON THE LEASED SPECTRUM.


 


(C)                                            SALES AND USE TAXES. LESSEE SHALL
BILL, COLLECT, REPORT, AND REMIT ANY AND ALL SALES OR USE TAXES DIRECTLY RELATED
TO LESSEE’S USE OF THE LEASED SPECTRUM AND THE SERVICES PROVIDED THEREON IN ALL
JURISDICTIONS WHERE SUCH TAXES APPLY.


 


(D)                                            INSPECTION RIGHTS.  LESSOR AND
ITS AFFILIATES, AGENTS, ACCOUNTANTS AND OTHER ADVISORS MAY INSPECT LESSEE’S
BOOKS AND RECORDS FROM TIME TO TIME, UPON REASONABLE NOTICE AND IN A MANNER NOT
TO UNREASONABLY INTERFERE WITH LESSEE’S BUSINESS OPERATIONS, IN ORDER FOR LESSOR
TO CONFIRM LESSEE’S COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS LEASE AGREEMENT. 
SUCH INSPECTION SHALL BE AT LESSOR’S EXPENSE, UNLESS SUCH INSPECTION REVEALS A
MATERIAL UNDERPAYMENT BY LESSEE, IN WHICH CASE LESSEE SHALL REIMBURSE LESSOR FOR
ITS COSTS AND EXPENSES ASSOCIATED WITH SUCH INSPECTION.  IN ADDITION, UPON
LESSOR’S REQUEST LESSEE WILL PROVIDE EVIDENCE OF PAYMENT OF REGULATORY FEES AND
SALES AND USE TAXES AS REQUIRED BY SUBSECTIONS (B) AND (C) ABOVE.


 


9.                                    CONDITIONS TO LEASE COMMENCEMENT DATE. 
THE GRANT OF SPECTRUM USAGE RIGHTS PURSUANT TO SECTION 1 OF THIS LEASE AGREEMENT
AND THE OBLIGATIONS UNDER SECTION 8 HEREOF SHALL BE SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS:


 


(A)                                LESSOR SHALL HAVE OBTAINED APPROVAL FROM THE
FCC TO PROVIDE ANCILLARY TERRESTRIAL SERVICES USING AT LEAST [*] MHZ IN S-BAND
SPECTRUM OF THE GSAT SPECTRUM.


 


(B)                                THE FCC SHALL HAVE APPROVED THIS LEASE
AGREEMENT AND GRANTED ANY OTHER APPROVALS AND WAIVERS NECESSARY, IN EACH PARTY’S
REASONABLE DETERMINATION, TO GIVE EFFECT TO THIS LEASE AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)                                NO ORDER OF ANY GOVERNMENTAL AUTHORITY
PREVENTING OR ADVERSELY AFFECTING THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS LEASE AGREEMENT SHALL BE IN EFFECT, AND NO APPLICABLE LAW,
RULE OR REGULATION (INCLUDING, WITHOUT LIMITATION,


 


11

--------------------------------------------------------------------------------



 


THE COMMUNICATIONS LAWS) PROHIBITING OR ADVERSELY AFFECTING THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS LEASE AGREEMENT SHALL BE IN EFFECT, AND
THERE SHALL NOT HAVE BEEN  INSTITUTED (OR IF INSTITUTED, SHALL NOT HAVE BEEN
WITHDRAWN OR TERMINATED) BY OR BEFORE ANY GOVERNMENTAL AUTHORITY ANY ACTION,
CLAIM, HEARING, INVESTIGATION OR OTHER PROCEEDING SEEKING TO ENJOIN, PROHIBIT OR
ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS LEASE
AGREEMENT.


 


(D)                                LESSEE SHALL HAVE OBTAINED DEBT AND EQUITY
FINANCING IN EXCESS OF $[*], WHICH FINANCING SHALL BE AVAILABLE TO BE DRAWN UPON
BY LESSEE TO CONSTRUCT THE SYSTEM AND CARRY OUT LESSEE’S OBLIGATIONS UNDER THIS
LEASE AGREEMENT, AND LESSEE SHALL HAVE PROVIDED TO LESSOR EVIDENCE OF SUCH
FINANCING TO LESSOR’S REASONABLE SATISFACTION.


 


(E)                                EACH OF LESSEE’S REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS LEASE AGREEMENT SHALL BE TRUE AND COMPLETE IN ALL
MATERIAL RESPECTS AT AND AS OF THE LEASE COMMENCEMENT DATE WITH THE SAME EFFECT
AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE OR GIVEN AT AND AS
OF THE LEASE COMMENCEMENT DATE, AND LESSEE SHALL HAVE PERFORMED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL OF ITS COVENANTS AND OBLIGATIONS UNDER THIS LEASE
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY SUCH PARTY ON OR PRIOR TO THE
LEASE COMMENCEMENT DATE, AND LESSEE SHALL HAVE DELIVERED TO LESSOR A CERTIFICATE
EXECUTED BY A SENIOR OFFICER OF LESSEE CERTIFYING AS TO LESSEE’S COMPLIANCE WITH
THE FOREGOING.


 


(F)                                  EACH OF LESSOR’S REPRESENTATIONS AND
WARRANTIES SET FORTH IN THIS LEASE AGREEMENT SHALL BE TRUE AND COMPLETE IN ALL
MATERIAL RESPECTS AT AND AS OF THE LEASE COMMENCEMENT DATE WITH THE SAME EFFECT
AS THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE OR GIVEN AT AND AS
OF THE LEASE COMMENCEMENT DATE, AND LESSOR SHALL HAVE PERFORMED AND COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL OF ITS COVENANTS AND OBLIGATIONS UNDER THIS LEASE
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY SUCH PARTY ON OR PRIOR TO THE
LEASE COMMENCEMENT DATE, AND LESSOR SHALL HAVE DELIVERED TO LESSEE A CERTIFICATE
EXECUTED BY A SENIOR OFFICER OF LESSOR CERTIFYING AS TO LESSOR’S COMPLIANCE WITH
THE FOREGOING.


 


(G)                               [*]


 


THE CONDITION SET FORTH IN SUBSECTIONS (D) AND (E) ABOVE MAY BE WAIVED BY
LESSOR, AND SUBSECTION (F) ABOVE MAY BE WAIVED BY LESSEE.


 


10.                             OTHER AGREEMENTS.


 


(A)                                DEFERRED POP MARKETS.


 


(I)                                   SUBJECT TO THE LIMITATIONS BELOW, LESSEE
SHALL SELECT ADDITIONAL GEOGRAPHIC MARKETS WITHIN THE UNITED STATES THAT INCLUDE
A TOTAL OF [*]


 


12

--------------------------------------------------------------------------------



 


POPS (THE “DEFERRED POP MARKETS”) WITHIN WHICH THE SPECTRUM USAGE RIGHTS WILL BE
GRANTED HEREUNDER AT A TIME OR TIMES OF LESSEE’S CHOOSING (AS EVIDENCED BY
WRITTEN NOTICE TO LESSOR) ON OR AFTER THE LEASE COMMENCEMENT DATE AND PRIOR TO
OR DURING THE [*] MONTH FOLLOWING THE LEASE COMMENCEMENT DATE.  THE TERM OF THE
GRANT OF SPECTRUM USAGE RIGHTS HEREUNDER FOR THE DEFERRED POP MARKETS SHALL RUN
FROM THE DATE OF SUCH GRANT UNTIL THE END OF THE INITIAL TERM, AND THE RENEWAL
PROVISIONS OF SECTION 7(B) AND THE ADDITIONAL LEASE EXTENSION PROVISION OF
SECTION 7(C) SHALL APPLY TO THE DEFERRED POP MARKETS AS WELL AS THE INITIAL
MARKETS.


 


(II)                                LESSEE WILL USE ITS REASONABLE BEST EFFORTS
TO IDENTIFY IN WRITING THE DEFERRED POP MARKETS TO LESSOR WITHIN ONE YEAR OF THE
LEASE COMMENCEMENT DATE.  ONCE THE DEFERRED POP MARKETS HAVE BEEN SO IDENTIFIED
IN WRITING BY LESSEE TO LESSOR, LESSOR MAY NOT LEASE, OR ENTER INTO ANY
DISCUSSIONS REGARDING THE LEASE OF, THE USE OF ANY GSAT SPECTRUM WITHIN SUCH
DEFERRED POP MARKETS TO ANY PERSON OR ENTITY OTHER THAN LESSEE DURING THE TERM
OF THIS LEASE AGREEMENT, PROVIDED THAT LESSEE COMPLIES IN A TIMELY FASHION WITH
ITS OBLIGATIONS SET FORTH IN SECTION 10(A)(I) ABOVE.


 


(III)                             NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, EXCEPT WITH RESPECT TO THE NINE MARKETS DESIGNATED WITH AN ASTERISK ON
EXHIBIT E HERETO, NO DEFERRED POP MARKET MAY FALL WITHIN THE CELLULAR MARKET
AREAS SET FORTH ON EXHIBIT E HERETO [*], AND NO MARKET WITHIN THE [*] SHALL BE
INCLUDED AS A DEFERRED POP MARKET, UNLESS LESSOR CONSENTS IN WRITING TO THE
INCLUSION OF SUCH MARKET (WHICH CONSENT LESSOR MAY WITHHOLD IN ITS SOLE
DISCRETION), AND THE PARTIES REACH AGREEMENT ON PRICING THEREFOR. LESSOR WILL
RESPOND WITHIN TEN BUSINESS DAYS OF RECEIPT TO ANY LESSEE REQUEST TO INCLUDE A
[*] MARKET IN THE DEFERRED POP MARKETS.  “CELLULAR MARKET AREA” AS USED HEREIN
HAS THE MEANING COMMONLY USED BY THE FCC AND IN THE MOBILE WIRELESS INDUSTRY.


 


(IV)                            LESSOR AND LESSEE WILL WORK TOGETHER TO PREPARE
AND FILE ANY NECESSARY APPLICATIONS OR NOTIFICATIONS TO THE FCC THAT MAY BE
REQUIRED IN CONNECTION WITH THE EXTENSION OF THE SPECTRUM USAGE RIGHTS TO ANY
DEFERRED POP MARKETS.  THE INITIAL MARKETS TOGETHER WITH THE DEFERRED POP
MARKETS ARE COLLECTIVELY REFERRED TO AS THE “LESSEE MARKETS.”


 


(V)                               FOR AVOIDANCE OF DOUBT, THE FACT THAT A MARKET
HAS BEEN IDENTIFIED BY LESSEE AS A DEFERRED POP MARKET WILL NOT, BY ITSELF,
CAUSE LESSEE TO BE LIABLE FOR PAYMENT FOR THE POPS WITHIN SUCH MARKET UNDER THIS
LEASE AGREEMENT.  THE PAYMENT OBLIGATIONS FOR SUCH DEFERRED POP MARKET UNDER
SECTION 8 AND EXHIBIT D HEREOF WILL BEGIN ON THE EARLIER OF I) THE BEGINNING OF
THE [*] MONTH FOLLOWING THE LEASE COMMENCEMENT DATE AND II) THE DATE ON WHICH
LESSEE BEGINS OFFERING ANY ORC SERVICES IN SUCH MARKET.  IF LESSEE HAS NOT
IDENTIFIED IN WRITING TO LESSOR THE DEFERRED POP MARKETS IN ACCORDANCE WITH THIS
SECTION BY THE END OF THE [*] MONTH FOLLOWING THE LEASE COMMENCEMENT DATE,
LESSEE SHALL BE LIABLE FOR PAYMENT FOR ALL [*] DEFERRED POPS UNDER THIS LEASE
AGREEMENT, WHETHER OR NOT IT IS PROVIDING SERVICE IN ANY DEFERRED POP MARKETS AT
SUCH TIME.  ONCE PAYMENT OBLIGATIONS BEGIN FOR THE DEFERRED


 


13

--------------------------------------------------------------------------------



 


POP MARKETS, ALL OTHER TERMS OF THIS LEASE AGREEMENT (EXCEPT AS SPECIFICALLY
OTHERWISE NOTED HEREIN) SHALL APPLY TO THE DEFERRED POP MARKETS.


 


(B)                                OPTIONS AND RIGHTS OF FIRST REFUSAL ON
ADDITIONAL POPS.


 


(I)                                   LESSEE WILL HAVE THREE SUCCESSIVE OPTIONS
(THE “OPTIONS”) TO LEASE GSAT SPECTRUM TO PROVIDE ORC SERVICES OUTSIDE THE
LESSEE MARKETS, SUBJECT TO THE LIMITATIONS HEREIN, IN GEOGRAPHIC MARKETS WITHIN
THE UNITED STATES INCLUDING UP TO A MAXIMUM OF [*] POPS (THE “OPTION MARKETS”). 
THE FIRST OPTION WILL BE FOR MARKETS INCLUDING [*] POPS.  THE SECOND OPTION WILL
BE FOR MARKETS INCLUDING [*] POPS.  THE THIRD OPTION WILL BE FOR MARKETS
INCLUDING [*] POPS.  EACH OPTION SHALL BE EXERCISABLE BEGINNING ON THE LEASE
COMMENCEMENT DATE.  LESSEE MAY EXERCISE THE FIRST OPTION PRIOR TO THE THIRD
ANNIVERSARY OF THE LEASE COMMENCEMENT DATE, MAY EXERCISE THE SECOND OPTION PRIOR
TO THE FOURTH ANNIVERSARY OF THE LEASE COMMENCEMENT DATE, AND MAY EXERCISE THE
THIRD OPTION PRIOR TO THE FIFTH ANNIVERSARY OF THE LEASE COMMENCEMENT DATE. EACH
OPTION MUST BE EXERCISED BY LESSEE DELIVERING TO LESSOR WRITTEN NOTICE OF ITS
EXERCISE OF SUCH OPTION (INCLUDING THE SPECIFIC GEOGRAPHIC MARKETS LESSEE
INTENDS SUCH OPTION TO APPLY TO) WITHIN THE APPLICABLE EXERCISE PERIOD.  OPTIONS
MAY BE EXERCISED PARTIALLY OVER TIME, SUBJECT TO THE LIMITATIONS SET FORTH
HEREIN.  IF ANY OPTION EXERCISE PERIOD EXPIRES WITHOUT LESSEE FULLY EXERCISING
THE APPLICABLE OPTION, THEN ALL REMAINING UNEXERCISED OPTIONS SHALL TERMINATE,
UNLESS LESSOR ELECTS OTHERWISE BY WRITTEN NOTICE TO LESSEE.  THE TERM OF THE
GRANT OF SPECTRUM USAGE RIGHTS HEREUNDER FOR ANY OPTION MARKET SHALL RUN FROM
THE DATE OF LESSEE’S EXERCISE OF THE APPLICABLE OPTION UNTIL THE END OF THE
INITIAL TERM, AND THE RENEWAL PROVISIONS OF SECTION 7(B) AND THE ADDITIONAL
LEASE EXTENSION PROVISION OF SECTION 7(C) SHALL APPLY TO THE OPTION MARKETS AS
WELL AS THE INITIAL MARKETS AND THE DEFERRED POP MARKETS.


 


(II)                                UNLESS OTHERWISE AGREED BY LESSEE AND LESSOR
WITH RESPECT TO ANY OPTION MARKET, LESSEE WILL PAY TO LESSOR FOR SUCH OPTION
MARKET, BEGINNING ON THE DATE THE OPTION IS EXERCISED AND ON THE FIRST DAY OF
EACH MONTH THEREAFTER UNTIL THE EXPIRATION OR TERMINATION OF THIS LEASE
AGREEMENT, A MONTHLY LEASE PAYMENT (“OPTION LEASE PAYMENTS”) BASED UPON A NET
PRESENT VALUE, DETERMINED ASSUMING A [*]% PER ANNUM DISCOUNT RATE AND A ZERO
FUTURE VALUE (“NPV”), ASSUMING A 30-YEAR LEASE TERM, OF THE PRODUCT OF (A) $[*]
MULTIPLIED BY (B) THE NUMBER OF MHZ OF LEASED SPECTRUM (WHICH, FOR AVOIDANCE OF
DOUBT, SHALL BE ALL OF THE GSAT SPECTRUM IN SUCH OPTION MARKET) MULTIPLIED BY
(C) THE POPS INCLUDED IN SUCH OPTION MARKET.  LESSEE SHALL ALSO BE RESPONSIBLE
FOR ALL PAYMENTS AND OBLIGATIONS UNDER SECTIONS 8(B), 8(C) AND 8(D) WITH RESPECT
TO THE OPTION MARKETS.  THE PARTIES ACKNOWLEDGE THAT THEY WILL REMAIN FLEXIBLE
ON THE PAYMENT TIMING AND STRUCTURE THAT EFFECTUATES THE PRICING DESCRIBED IN
THE PREVIOUS SENTENCE, IN ORDER TO ACCOMMODATE THE NEEDS OF THIRD PARTIES TO
WHICH LESSEE MAY CHOOSE TO SUBLEASE OPTION MARKETS UNDER AN AFFILIATE PROGRAM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EXCEPT WITH RESPECT TO THE NINE
MARKETS DESIGNATED WITH AN ASTERISK ON EXHIBIT E HERETO, THE OPTIONS SHALL NOT
APPLY TO MARKETS WITHIN THE [*], AND NO MARKET WITHIN THE [*] MAY BE INCLUDED AS
AN OPTION MARKET UNLESS LESSOR CONSENTS THERETO IN WRITING (WHICH CONSENT LESSOR
MAY WITHHOLD IN ITS SOLE DISCRETION) AND THE PARTIES REACH AGREEMENT ON PRICING
THEREFOR.  OTHER THAN WITH


 


14

--------------------------------------------------------------------------------



 


RESPECT TO PRICING, WHICH IS ADDRESSED BY THIS SUBSECTION (II), ONCE ANY OPTION
IS EXERCISED FOR ANY OPTION MARKET, ALL TERMS OF THIS LEASE AGREEMENT (EXCEPT AS
SPECIFICALLY OTHERWISE NOTED HEREIN) SHALL APPLY TO SUCH OPTION MARKET.


 


(III)                             FOR THE PERIOD BEGINNING ON THE LEASE
COMMENCEMENT DATE AND ENDING ON THE EARLIER OF (A) THE DATE ON WHICH THE FINAL
OPTION IS EXERCISED AND (B) THE EXPIRATION OF ANY OPTION PURSUANT TO SUBSECTION
(I) ABOVE PRIOR TO IT BEING EXERCISED IN FULL BY LESSEE (THE “POPS ROFR
PERIOD”), LESSEE SHALL HAVE THE FOLLOWING RIGHT OF FIRST REFUSAL TO LEASE GSAT
SPECTRUM IN GEOGRAPHIC MARKETS OUTSIDE THE [*] THAT INCLUDE UP TO [*] POPS IN
THE AGGREGATE (THE “POPS ROFR”).  THE POPS ROFR SHALL OPERATE AS FOLLOWS AND
SHALL BE SUBJECT TO THE FOLLOWING LIMITATIONS.  IF LESSOR RECEIVES A BONA FIDE
OFFER TO LEASE GSAT SPECTRUM (AN “OFFER”) IN ANY GEOGRAPHIC MARKET OR MARKETS
OUTSIDE THE [*], IT SHALL NOTIFY LESSEE OF THE MARKETS COVERED BY THE OFFER THAT
ARE OUTSIDE THE [*] (THE “ROFR MARKETS”) WITHIN 10 BUSINESS DAYS OF RECEIPT OF
SUCH OFFER.  IF LESSEE WISHES TO EXERCISE THE POPS ROFR WITH RESPECT TO THE ROFR
MARKETS, IT MUST SO NOTIFY LESSOR IN WRITING WITHIN 30 DAYS OF THE DATE OF
LESSOR’S DELIVERY OF NOTICE OF THE OFFER.  IF LESSEE DOES NOT NOTIFY LESSOR
WITHIN THE 30-DAY PERIOD, LESSOR MAY LEASE THE GSAT SPECTRUM THAT WAS SUBJECT TO
THE OFFER TO A THIRD PARTY ON TERMS NO LESS FAVORABLE TO LESSOR THAN THE TERMS
OF THE OFFER.  IF LESSEE EXERCISES THE POPS ROFR WITH RESPECT TO THE ROFR
MARKETS, EACH SUCH ROFR MARKET IMMEDIATELY SHALL BE DEEMED TO BE EITHER A
DEFERRED POP MARKET OR AN OPTION MARKET PURSUANT TO THIS LEASE AGREEMENT (AS
DETERMINED BY LESSEE AT THE TIME OF EXERCISE), BUT ONLY IF THE POPS WITHIN THE
ROFR MARKET TOGETHER WITH ALL OTHER GEOGRAPHIC MARKETS IN WHICH LESSEE HAS
SPECTRUM USAGE RIGHTS AT SUCH TIME OR WHICH LESSEE HAS PREVIOUSLY IDENTIFIED TO
LESSOR PURSUANT TO SECTION 10(A)(II) (COLLECTIVELY, “COVERED MARKETS”) ARE EQUAL
TO OR LESS THAN [*]; OTHERWISE TO THE EXTENT THAT THE POPS WITHIN THE ROFR
MARKET TOGETHER WITH THE POPS WITHIN ALL COVERED MARKETS AT SUCH TIME ARE
GREATER THAN [*], THE PORTION OF THE ROFR MARKET EXCEEDING [*] POPS SHALL BE
IMMEDIATELY DEEMED TO BE AN OPTION MARKET PURSUANT TO THIS LEASE AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, HOWEVER, PAYMENT OBLIGATIONS UNDER THIS LEASE
AGREEMENT SHALL BEGIN IMMEDIATELY FOR ANY OPTION MARKETS ACQUIRED PURSUANT TO
THE POPS ROFR, AND TO THE EXTENT THAT A ROFR MARKET IS DEEMED TO BE AN OPTION
MARKET, LESSEE SHALL DELIVER TO LESSOR, WITHIN 90 DAYS OF ITS EXERCISE OF THE
POPS ROFR, A DOWN PAYMENT OF [*]% OF THE TOTAL LEASE PAYMENTS APPLICABLE TO SUCH
MARKET (SUCH TOTAL LEASE PAYMENTS TO BE CALCULATED CONSISTENT WITH THE NPV SET
FORTH IN SUBSECTION (II) ABOVE).  THE POPS ROFR WILL EXPIRE ON A PRO RATA POP
BASIS CONSISTENT WITH THE SELECTION OF THE DEFERRED POP MARKETS AND THE EXERCISE
OF THE OPTIONS, AND WILL EXPIRE COMPLETELY AT THE END OF THE POPS ROFR PERIOD.


 


(IV)                            SUBJECT TO THE FOLLOWING LIMITATIONS, THE POPS
ROFR WILL APPLY TO AN OFFER THAT INCLUDES MARKETS WITHIN THE [*], BUT ONLY SO
LONG AS MORE THAN [*]% OF THE POPS COVERED BY THE OFFER FALL OUTSIDE THE [*]. 
IF THE POPS ROFR APPLIES TO AN OFFER, THE POPS ROFR WILL APPLY ONLY TO THOSE
MARKETS COVERED BY THE OFFER THAT FALL OUTSIDE THE [*], EXCEPT THAT THE POPS
ROFR WILL APPLY TO THE NINE MARKETS DESIGNATED WITH AN ASTERISK ON EXHIBIT E
HERETO.  FOR EXAMPLE, IF LESSOR RECEIVES AN OFFER TO LEASE GSAT SPECTRUM BOTH
INSIDE AND OUTSIDE A [*], AND MORE THAN [*]% OF THE POPS COVERED BY THE OFFER
FALL OUTSIDE THE [*],


 


15

--------------------------------------------------------------------------------



 


THE POPS ROFR WILL APPLY ONLY TO THE GEOGRAPHIC MARKETS OUTSIDE THE [*] THAT ARE
THE SUBJECT OF THE OFFER, AND LESSEE SHALL NOT HAVE THE RIGHT TO NOR SHALL IT BE
OBLIGATED TO EXERCISE THE POPS ROFR WITH RESPECT TO THE GEOGRAPHIC MARKETS
WITHIN THE [*],EXCEPT, IN EACH CASE, TO THE EXTENT THE OFFER APPLIES TO ANY OF
THE NINE MARKETS DESIGNATED WITH AN ASTERISK ON EXHIBIT E HERETO.  DURING THE
POPS ROFR PERIOD, SO LONG AS LESSEE EXERCISES THE DEFERRED POPS AND OPTIONS IN
COMPLIANCE WITH SECTIONS 10(A) AND 10(B) HEREOF, LESSOR MUST RESERVE FOR LESSEE,
AND MAY NOT LEASE TO ANY THIRD PARTY, GSAT SPECTRUM IN MARKETS OUTSIDE THE [*]
THAT INCLUDE AT LEAST 44,000,000 POPS IN THE AGGREGATE.


 


(C)                                LESSOR’S REFERRAL OBLIGATION.


 


(I)                                   LESSOR WILL REFER TO LESSEE OPPORTUNITIES
FROM OTHER RURAL OPERATORS OF TELECOMMUNICATIONS SERVICES IN THE UNITED STATES
WHOSE PROPOSED SERVICE OFFERING (AS MEASURED IN POPS) IS  MORE THAN [*]% OUTSIDE
THE [*] (“RURAL OPERATORS”); PROVIDED, HOWEVER, THAT BEGINNING ON THE 90TH DAY
AFTER SUCH REFERRAL, LESSOR WILL BE FREE TO NEGOTIATE AND ENTER INTO AGREEMENTS
WITH ANY SUCH RURAL OPERATOR THAT DOES NOT REACH AGREEMENT IN PRINCIPLE FOR THE
SUBLEASE OF GSAT SPECTRUM FROM LESSEE BY SUCH TIME, AND BEGINNING ON THE 120TH
DAY AFTER SUCH REFERRAL, LESSOR WILL BE FREE TO NEGOTIATE AND ENTER INTO
AGREEMENTS WITH ANY RURAL OPERATOR NOTIFIED TO LESSEE IN ACCORDANCE WITH THIS
SUBSECTION THAT HAS NOT ENTERED INTO A DEFINITIVE, BINDING AGREEMENT WITH LESSEE
FOR THE SUBLEASE OF GSAT SPECTRUM BY SUCH TIME.


 


(II)                                IF LESSEE SO ELECTS BY WRITTEN NOTICE TO
LESSOR, ANY LEASE OF GSAT SPECTRUM IN GEOGRAPHIC MARKETS OUTSIDE THE [*],
WHETHER BY LESSOR OR LESSEE (BY SUBLEASE OF RIGHTS HEREUNDER), TO THE COVERED
OPERATORS (DEFINED BELOW) WILL BE TREATED AS EITHER DEFERRED POP MARKETS OR
OPTION MARKETS, AS DETERMINED BY LESSEE AT THE TIME OF ELECTION (IF THE POPS
WITHIN SUCH MARKETS TOGETHER WITH ALL COVERED MARKETS AT SUCH TIME ARE EQUAL TO
OR LESS THAN [*]), OR OTHERWISE AS OPTION MARKETS, FOR PURPOSES OF DETERMINING
(A) THE NUMBER OF POPS AVAILABLE WITHIN THE DEFERRED POPS MARKETS OR THE OPTION
MARKETS AND (B) LESSEE’S SATISFACTION OF ITS OBLIGATIONS UNDER SECTION 10(A) OR
LESSEE’S EXERCISE OF OPTIONS WITHIN THE TIME PERIODS REQUIRED UNDER
SECTION 10(B).  IF, DURING THE PERIOD IN WHICH ANY OPTIONS REMAIN UNEXERCISED
AND UNEXPIRED, LESSOR LEASES ANY GSAT SPECTRUM OUTSIDE THE [*] TO ANY COVERED
OPERATOR (A “COVERED OPERATOR LEASE”) FOR A TOTAL PRICE, THE NPV OF WHICH
(DETERMINED PURSUANT TO SECTION 10(B) ABOVE) EXCEEDS THE NPV OF THE PAYMENTS FOR
DEFERRED POP MARKETS PURSUANT TO SECTION 8(A) HEREOF (IF SELECTED BY LESSEE IN
ACCORDANCE WITH THE PREVIOUS SENTENCE) OR THE OPTION LEASE PAYMENTS, AS THE CASE
MAY BE, ON A PER-MHZ-POP BASIS, AS DETERMINED BY LESSOR IN ITS GOOD FAITH
JUDGMENT, THEN (X) ANY SUCH EXCESS WILL BE FOR THE ACCOUNT OF LESSEE, AND LESSOR
WILL PAY THE AMOUNT OF SUCH EXCESS TO LESSEE UPON ITS RECEIPT THEREOF, AS
CALCULATED BY LESSOR IN ITS GOOD FAITH JUDGMENT, AND (Y) THE MARKETS LEASED
PURSUANT TO THE COVERED OPERATOR LEASE WILL BE TREATED AS DEFERRED POP MARKETS
OR OPTION MARKETS, AS THE CASE MAY BE, FOR PURPOSES OF DETERMINING THE NUMBER OF
POPS AVAILABLE WITHIN THE DEFERRED POP MARKETS AND OPTION MARKETS AND LESSEE’S
EXERCISE OF OPTIONS WITHIN THE TIME PERIODS REQUIRED UNDER SECTION 10(B);
PROVIDED, HOWEVER, THAT THE FOREGOING CLAUSE (X) SHALL APPLY ONLY UNTIL THE END
OF THE INITIAL TERM OR THE EARLIER TERMINATION OF THIS LEASE


 


16

--------------------------------------------------------------------------------



 


AGREEMENT, AND SHALL ONLY APPLY TO THE EXTENT THAT THE NUMBER OF POPS COVERED BY
THE COVERED OPERATOR LEASE, TOGETHER WITH THE TOTAL POPS COVERED BY ALL OTHER
COVERED OPERATOR LEASES, INITIAL MARKETS, DEFERRED POP MARKETS AND OPTION
MARKETS, DOES NOT EXCEED [*].  IN ADDITION, IF LESSEE REACHES AGREEMENT WITH ANY
THIRD PARTY REGARDING A SUBLEASE OF GSAT SPECTRUM OUTSIDE THE [*] (“SUBLEASED
SPECTRUM”), BUT (I) THE SUBLEASE IS NOT PERMITTED BY LAW OR (II) THE THIRD PARTY
REQUIRES, AS A CONDITION TO THE EFFECTIVENESS OF THE SUBLEASE, THAT IT LEASE THE
SUBLEASED SPECTRUM DIRECTLY FROM LESSOR, THEN THE PRECEDING TWO SENTENCES WILL
APPLY TO ANY LEASE OF THE SUBLEASED SPECTRUM BY LESSOR TO SUCH THIRD PARTY. 
“COVERED OPERATORS” MEANS THE FOLLOWING ENTITIES AND THEIR AFFILIATES: EMBARQ,
CITIZENS COMMUNICATIONS, CENTURYTEL, QWEST, CLEARWIRE AND SPRINT.


 


(III)                             IF LESSEE DISAGREES WITH ANY OF LESSOR’S GOOD
FAITH PRICING DETERMINATIONS UNDER SUBSECTION (C)(II) ABOVE, LESSEE MAY OBJECT
TO SUCH DETERMINATION ONLY BY DELIVERING WRITTEN NOTICE OF SUCH OBJECTION TO
LESSOR WITHIN 10 BUSINESS DAYS FOLLOWING LESSOR’S DELIVERY OF NOTICE OF SUCH
DETERMINATION TO LESSEE.  THE PARTIES WILL THEREAFTER NEGOTIATE IN GOOD FAITH IN
AN ATTEMPT TO RESOLVE SUCH DISAGREEMENT.  IF THE PARTIES CANNOT REACH AGREEMENT
WITHIN 30 DAYS AFTER LESSEE’S OBJECTION NOTICE, THE MATTER WILL BE RESOLVED BY A
PANEL OF THREE INDEPENDENT INDUSTRY EXPERTS PURSUANT TO THE PROCESS SET FORTH IN
SECTION 7(C) HEREOF.


 


(IV)                            SUBJECT TO THE LIMITATIONS SET FORTH THEREIN,
SUBSECTION (C)(II) ABOVE WILL APPLY TO A LEASE OR SUBLEASE OF GSAT SPECTRUM THAT
INCLUDES MARKETS WITHIN THE [*].  IN SUCH CASE, SUBSECTION (C)(II) WILL ONLY
APPLY TO THAT PORTION OF THE LEASE OR SUBLEASE THAT COVERS MARKETS OUTSIDE THE
[*]; PROVIDED, HOWEVER, THAT IN CONNECTION WITH ITS ELECTION DESCRIBED IN THE
FIRST SENTENCE OF SUBSECTION (C)(II) ABOVE, LESSEE MAY ALSO ELECT TO HAVE ANY
GEOGRAPHIC MARKETS WITHIN THE [*] COVERED BY SUCH COVERED OPERATOR LEASE TREATED
AS OPTION MARKETS FOR PURPOSES OF DETERMINING (A) THE NUMBER OF POPS AVAILABLE
WITHIN THE OPTION MARKETS AND (B) LESSEE’S EXERCISE OF OPTIONS WITHIN THE TIME
PERIODS REQUIRED UNDER SECTION 10(B), BUT FOR NO OTHER PURPOSE.  IF LESSOR AND
ANOTHER OPERATOR SIGN A LETTER OF INTENT OR OTHER SIMILAR PRELIMINARY AGREEMENT
THAT CONTEMPLATES THE LEASE OF GSAT SPECTRUM BY LESSOR TO SUCH OPERATOR, AND ANY
OF THE POPS TO BE COVERED BY THE PROPOSED LEASE FALL OUTSIDE THE [*], THEN
LESSOR WILL NOTIFY LESSEE OF SUCH PRELIMINARY AGREEMENT  WITHIN SEVEN DAYS AND
USE REASONABLE BEST EFFORTS TO ALLOW LESSEE THE OPPORTUNITY TO DISCUSS WITH SUCH
OPERATOR THE POTENTIAL FOR LESSEE TO PROVIDE SUCH OPERATOR WITH PRODUCT AND
SERVICE SOLUTIONS FOR ITS PROPOSED SERVICE OFFERING OUTSIDE THE [*]; PROVIDED,
HOWEVER, THAT THIS SENTENCE SHALL NOT LIMIT OR PRECLUDE LESSOR’S ABILITY TO
ENTER INTO A DEFINITIVE LEASE OF GSAT SPECTRUM WITH ANY SUCH OPERATOR, SUBJECT
TO LESSOR’S COMPLIANCE WITH SECTION 10(B)(III) (TO THE EXTENT APPLICABLE).


 


(V)                               FOR AVOIDANCE OF DOUBT, ANY GSAT SPECTRUM
LEASED BY LESSOR TO A THIRD PARTY NOT IN VIOLATION WITH THE TERMS OF THIS LEASE
AGREEMENT SHALL NOT BE AVAILABLE TO LESSEE FOR LEASE PURSUANT TO THIS LEASE
AGREEMENT (INCLUDING WITHOUT LIMITATION SECTIONS 10(A) AND 10(B) HEREOF).


 


17

--------------------------------------------------------------------------------



 


(D)                                [*]


 


 


(E)                                OTHER COMMERCIAL ARRANGEMENTS.  LESSOR AND
LESSEE SHALL GRANT EACH OTHER ROAMING AGREEMENTS ON THEIR RESPECTIVE TERRESTRIAL
SYSTEMS AND NETWORKS, CONSISTENT WITH THE CHARGES TO OTHER THIRD PARTIES
UTILIZING COMPARABLE VOLUMES, IF AND TO THE EXTENT THAT LESSOR DEPLOYS A
TERRESTRIAL SYSTEM AND IT IS COMPATIBLE WITH THE SYSTEM LESSEE PLANS TO
DEVELOP.  LESSOR AND LESSEE SHALL EACH HAVE ACCESS TO THE OTHER PARTY’S SYSTEM
AND NETWORK UNDER REASONABLE COMMERCIAL TERMS INCLUDING “MOST FAVORED NATIONS”
PRICING FOR COMPARABLE VOLUMES.  THE AGREEMENT GRANTING SUCH MUTUAL ACCESS SHALL
INCLUDE A COMMITMENT OF LESSOR TO PROVIDE, FOLLOWING THE DATE OF LAUNCH OF
LESSOR’S SECOND-GENERATION SATELLITES AND GROUND INFRASTRUCTURE AND THE
COMMENCEMENT OF SERVICES OVER SUCH SATELLITES AND GROUND INFRASTRUCTURE (THE
“SECOND GENERATION START DATE”), A PROMOTIONAL RATE TO LESSEE’S CUSTOMERS WITHIN
THE LEASED TERRITORIES AT SUCH TIME CONSISTING OF FREE SATELLITE AIRTIME ON
LESSOR’S MSS SYSTEM FOR A PERIOD OF 90 DAYS FROM THE SECOND GENERATION START
DATE.  IN ADDITION, LESSOR AGREES TO OFFER TO LESSEE “MOST FAVORED NATIONS”
PRICING FOR COMPARABLE VOLUMES OF LESSOR’S PRODUCTS AND SERVICES FOR USE OVER
LESSOR’S MSS SYSTEM PURSUANT TO LESSOR’S STANDARD COMMERCIAL AGREEMENTS.  LESSEE
SHALL BE RESPONSIBLE FOR THE COSTS OF DEVELOPMENT OF THE EQUIPMENT NECESSARY TO
COMPLY WITH THE FCC’S “SAFE HARBOR” RULE FOR ATC SERVICES.  LESSEE SHALL BE
RESPONSIBLE FOR TYPE CERTIFICATION FOR SUCH EQUIPMENT, AND LESSOR SHALL
COOPERATE REASONABLY WITH LESSEE IN SUPPORT OF LESSEE’S COMPLETION OF SUCH TYPE


 


18

--------------------------------------------------------------------------------



 


CERTIFICATION.  FOR SO LONG AS LESSOR REMAINS IN COMPLIANCE WITH
SECTION 10(K)(I) HEREOF, LESSEE HEREBY GRANTS TO LESSOR A ROYALTY-FREE WORLDWIDE
LICENSE TO USE ALL DESIGNS, METHODS AND OTHER INTELLECTUAL PROPERTY RIGHTS
ASSOCIATED WITH THE EQUIPMENT DEVELOPED BY LESSEE IN CONNECTION WITH ITS SERVICE
OFFERING.  SUCH GRANT OF LICENSE SHALL SURVIVE ANY TERMINATION OF THIS LEASE
AGREEMENT, NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION 14
HEREOF, AND SHALL REMAIN IN FORCE SO LONG AS LESSOR REMAINS IN COMPLIANCE WITH
SECTION 10(K)(I) HEREOF.


 


(I)                                   SPECTRUM PRICING.  LESSOR WILL NOT ENTER
INTO ANY COVERED SPECTRUM LEASE (DEFINED AS FOLLOWS) AT A PRICE THAT IS, AS
DETERMINED BY LESSOR IN ITS GOOD FAITH JUDGMENT, MORE FAVORABLE THAN THE PRICE
AFFORDED TO LESSEE FOR THE INITIAL MARKETS IN THIS LEASE AGREEMENT, TAKING INTO
ACCOUNT ALL ASPECTS OF THIS LEASE AGREEMENT AND THE COVERED SPECTRUM LEASE,
INCLUDING (AS APPLICABLE) FIXED PRICES FOR UPFRONT PURCHASES OR DEPOSITS, FIXED
LEASE PAYMENTS, VARIABLE LEASE PAYMENTS, DISCOUNT RATES, CPI ADJUSTMENTS, AND
OTHER RELEVANT FACTORS.  “COVERED SPECTRUM LEASE” MEANS A LEASE OF GSAT SPECTRUM
FOR USE IN PROVIDING SERVICES IN MARKETS OUTSIDE THE [*].  IF LESSEE DISAGREES
WITH ANY OF LESSOR’S GOOD FAITH DETERMINATIONS UNDER THIS SUBSECTION, LESSEE MAY
OBJECT TO SUCH DETERMINATION ONLY BY DELIVERING WRITTEN NOTICE OF SUCH OBJECTION
TO LESSOR WITHIN 10 BUSINESS DAYS FOLLOWING LESSOR’S DELIVERY OF NOTICE OF SUCH
DETERMINATION TO LESSEE.  THE PARTIES WILL THEREAFTER NEGOTIATE IN GOOD FAITH IN
AN ATTEMPT TO RESOLVE SUCH DISAGREEMENT.  IF THE PARTIES CANNOT REACH AGREEMENT
WITHIN 30 DAYS AFTER LESSEE’S OBJECTION NOTICE, THE MATTER WILL BE RESOLVED BY A
PANEL OF THREE INDEPENDENT INDUSTRY EXPERTS PURSUANT TO THE PROCESS SET FORTH IN
SECTION 7(C) HEREOF.


 


(F)                                  BETA TEST.  AS SOON AS PRACTICABLE AFTER
LESSEE SELECTS THE FUNDAMENTAL COMMUNICATIONS TECHNOLOGY THAT IT INTENDS TO USE
FOR THE SYSTEM, LESSEE SHALL CONDUCT A TEST (THE “BETA TEST”) OF SUCH
COMMUNICATIONS TECHNOLOGY IN RURAL COLORADO, IN A SPECIFIC GEOGRAPHIC AREA
JOINTLY APPROVED BY THE PARTIES (THE “BETA TEST MARKET”), TO VALIDATE THE
TECHNOLOGY IN ACCORDANCE WITH LESSOR’S TECHNICAL SPECIFICATIONS.  THE BETA TEST
WILL INCLUDE NO LESS THAN FIVE BASE STATION TRANSMITTERS, AND WILL BE DESIGNED
SO THAT UPON ITS SUCCESSFUL COMPLETION, THE SYSTEM WILL BE READY FOR OPERATIONAL
SERVICE FOR LIVE CUSTOMERS.  LESSOR SHALL PROVIDE LESSEE WITH ACCESS TO GSAT
SPECTRUM IN THE BETA TEST MARKET, SUBJECT TO THE REQUIREMENTS AND LIMITATIONS OF
THE COMMUNICATIONS LAWS AND LESSOR’S AND ITS AFFILIATES’ OBLIGATIONS TO THEIR
EXISTING MOBILE SATELLITE SERVICE SUBSCRIBERS, AND LESSOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN ALL REQUIRED APPROVALS AND/OR WAIVERS FROM THE FCC
AND ANY OTHER NECESSARY GOVERNMENTAL BODIES IN ORDER FOR LESSEE TO COMMENCE THE
BETA TEST.  BASED ON FINDINGS FROM THE BETA TEST, THE PARTIES WILL WORK TOGETHER
TO DEVELOP THE PROCESSES AND PROCEDURES TO BE USED FOR BUILD OUT OF THE SYSTEM
WITHIN THE LESSEE MARKETS.  LESSEE WILL BE RESPONSIBLE FOR ALL COSTS INCURRED IN
CONNECTION WITH THE BETA TEST, EXCEPT THAT LESSOR WILL PAY FOR THE COSTS OF ITS
OWN EMPLOYEES AND CONTRACTORS (INCLUDING THEIR TRAVEL COSTS) THAT ARE NEEDED TO
FACILITATE THE BETA TEST.  LESSEE WILL USE ITS BEST EFFORTS TO CAUSE THE
TECHNOLOGY TESTED IN THE BETA TEST TO FUNCTION FOR ITS INTENDED PURPOSE AND
COMPLY WITH ALL OF LESSOR’S TECHNICAL SPECIFICATIONS AND ALL COMMUNICATIONS
LAWS.


 


(G)                               BUFFER ZONES.  RECOGNIZING THE LIMITS OF
TECHNOLOGY, LESSOR ACKNOWLEDGES THAT LESSEE’S SYSTEM WITHIN THE LEASED
TERRITORIES MAY IN CERTAIN


 


19

--------------------------------------------------------------------------------



 


CIRCUMSTANCES EXTEND SERVICE UP TO A [*]-MILE RADIUS BEYOND THE BOUNDARIES OF
THE LEASED TERRITORIES (THE “BUFFER ZONES”).   LESSEE WILL NOT BE LIABLE FOR
PAYMENT FOR SUCH BUFFER ZONES UNDER THIS LEASE AGREEMENT EXCEPT AS SPECIFICALLY
SET FORTH HEREIN.  LESSEE WILL BE RESPONSIBLE FOR COORDINATING SERVICE,
NEGOTIATING INTEROPERABILITY AGREEMENTS AND AVOIDING INTERFERENCE WITH, ANY
PROVIDERS OPERATING A SYSTEM IN AREAS ADJACENT TO THE LEASED TERRITORIES, AND
UNDER THOSE CIRCUMSTANCES, WILL BE RESPONSIBLE FOR OPERATING WITHIN THE LEASED
TERRITORY GEOGRAPHIC BOUNDARIES.  NOTWITHSTANDING THE FOREGOING, HOWEVER, LESSEE
WILL USE ITS BEST EFFORTS TO IDENTIFY SUBSCRIBERS THAT RESIDE BEYOND THE
BOUNDARIES OF THE LEASED TERRITORIES BUT NONETHELESS USE THE SYSTEM, AND LESSEE
SHALL NOTIFY LESSOR OF THESE SUBSCRIBERS AND LESSEE SHALL BE RESPONSIBLE FOR
PAYMENT FOR SUCH SUBSCRIBERS UNDER THIS LEASE AGREEMENT (INCLUDING, FOR
AVOIDANCE OF DOUBT, BOTH FIXED LEASE PAYMENTS AND VARIABLE LEASE PAYMENTS) TO
THE EXTENT THAT THE NUMBER OF SUCH SUBSCRIBERS EXCEEDS EITHER (I) [*]%) OF THE
TOTAL NUMBER OF SUBSCRIBERS THEN SERVED BY LESSEE OR (II) WITH RESPECT TO ANY
“PLACE” (AS DEFINED IN SECTION 1(A) HEREOF) [*]%) OF THE NUMBER OF SUBSCRIBERS
IN ANY SUCH PLACE WITHIN THE LEASED TERRITORIES.


 


(H)                               BUILD OUT MILESTONES.  LESSEE SHALL USE ITS
BEST EFFORTS TO CAUSE THE SYSTEM TO BE COMPLETED AND MADE OPERATIONAL FOR LIVE
CUSTOMERS IN ALL INITIAL MARKETS WITHIN THE TIME PERIODS AND IN ACCORDANCE WITH
THE MILESTONES SET FORTH ON EXHIBIT G HEREOF (THE “BUILD OUT MILESTONES”) WHICH
BUILD OUT MILESTONES SHALL BE THE SAME AS THOSE SPECIFIED BY THE RUS AS AMENDED
FROM TIME TO TIME.  IF LESSEE FAILS TO COMPLY WITH THE BUILD OUT MILESTONES, AND
DOES NOT CURE THIS FAILURE WITHIN 90 DAYS AFTER LESSOR PROVIDES WRITTEN NOTICE
OF SUCH FAILURE TO LESSEE, (OR WITHIN SUCH LONGER PERIOD TO THE EXTENT REQUIRED
TO EFFECTUATE A CURE IF PROMPTLY COMMENCED AND DILIGENTLY PURSUED, BUT NOT
LONGER THAN 180 DAYS), THEN, IF LESSOR SO ELECTS, LESSEE SHALL FORFEIT ITS
SPECTRUM USAGE RIGHTS IN THE GEOGRAPHIC MARKETS WHICH HAVE NOT BEEN COMPLETED
AND MADE OPERATIONAL IN ACCORDANCE WITH THE BUILD OUT MILESTONES (THE “FORFEITED
MARKETS”).  ONCE FORFEITED, THE GSAT SPECTRUM IN A FORFEITED MARKET MAY BE USED
AND/OR LEASED BY LESSOR FREE OF RESTRICTION UNDER THIS LEASE AGREEMENT. IN THE
EVENT OF ANY FORFEITURE OF SPECTRUM USAGE RIGHTS UNDER THIS SECTION, ALL
UNEXERCISED OPTIONS SHALL IMMEDIATELY EXPIRE, AND SECTIONS 10(B)(III), 10(C),
10(D)(I) AND 10(E)(I) SHALL IMMEDIATELY TERMINATE IN THEIR ENTIRETY ON THE
EFFECTIVE DATE OF SUCH FORFEITURE.


 


(I)                                  SATISFACTION OF CONDITIONS.  THE PARTIES
WILL COOPERATE WITH EACH OTHER IN GOOD FAITH AND EXERCISE REASONABLE COMMERCIAL
EFFORTS TO SATISFY THE CONDITIONS TO THE LEASE COMMENCEMENT DATE SET FORTH IN
SECTION 9 HEREOF.


 


(J)                                  ADDITIONAL RIGHTS TO LEASED SPECTRUM.  IF
AT ANY POINT DURING THE TERM OF THIS LEASE AGREEMENT, THE COMMUNICATIONS LAWS
PERMIT THE DISAGGREGATION OF OF THE GSAT SPECTRUM SUCH THAT USE OF THE PORTION
OF THE GSAT SPECTRUM APPLICABLE TO THE LEASED TERRITORIES FOR THE ORC SERVICES
COULD BE TRANSFERRED TO A THIRD PERSON SEPARATELY FROM THE REST OF THE GSAT
SPECTRUM, THEN THE PARTIES SHALL PROMPTLY THEREAFTER MEET, NEGOTIATE IN GOOD
FAITH, AND EXERCISE ALL COMMERCIALLY REASONABLE EFFORTS IN AN ATTEMPT TO PROVIDE
LESSEE WITH ADDITIONAL RIGHTS TO THE LEASED SPECTRUM IN THE EVENT OF LESSOR’S
BANKRUPTCY OR INSOLVENCY (SUCH POTENTIAL ADDITIONAL RIGHTS TO INCLUDE, WITHOUT
LIMITATION, A RIGHT TO PURCHASE SUCH SPECTRUM AND/OR A SECURITY INTEREST


 


20

--------------------------------------------------------------------------------



 


IN SUCH SPECTRUM OR THE PROCEEDS OF SUCH SPECTRUM OR OTHER RELATED ASSETS);
PROVIDED, HOWEVER, THAT THIS SECTION 10(J) SHALL NOT REQUIRE LESSOR TO TAKE ANY
ACTION THAT WOULD BE IN CONFLICT WITH ANY THEN EXISTING LOAN AGREEMENT OR OTHER
THIRD PERSON AGREEMENT, AND THERE CAN BE NO ASSURANCE THAT THE PARTIES WILL
REACH AGREEMENT ON THE GRANT OF ANY ADDITIONAL RIGHTS TO LESSEE.


 


(K)                              ADDITIONAL RIGHTS OF LESSEE.


 


(I) LESSOR SHALL NOT SELL OR OTHERWISE TRANSFER ANY PORTION OF THE LEASED
SPECTRUM APPLICABLE TO THE LESSEE MARKETS (THE “TRANSFERRED SPECTRUM”) WITHOUT
LESSEE’S CONSENT, EXCEPT TO A TRANSFEREE WHO ASSUMES LESSOR’S OBLIGATIONS UNDER
AND AGREES TO BE BOUND BY THE TERMS OF THIS LEASE AGREEMENT.


 

(ii) At any time following Lessor’s bankruptcy or insolvency, Lessee shall have
the right, upon written notice to Lessor, to have the lease payments under this
Lease Agreement adjusted on a prospective basis so that such lease payments are
consistent with the fair market value of similar spectrum leases and of the
underlying spectrum.  Following Lessor’s receipt of such notice, the Parties
will negotiate in good faith in an attempt to agree on the appropriate lease
payment adjustment consistent with the previous sentence.  If the Parties cannot
reach agreement within 30 days after Lessee’s notice, the matter will be
resolved by a panel of three independent industry experts pursuant to the
process set forth in Section 7(c) hereof.

 

(iii) Lessee’s rights set forth in this Section shall not limit any other rights
or remedies that it may have in the event of a breach of this Lease Agreement by
Lessor.

 


11.                             EXPRESS COVENANTS AND AGREEMENTS RELATING TO FCC
MATTERS.


 

     Notwithstanding anything contained herein to the contrary, the Parties
agree that the following provisions will apply:

 


(A)                                LESSEE MUST COMPLY AT ALL TIMES IN ALL
MATERIAL RESPECTS WITH APPLICABLE RULES SET FORTH IN THE COMMUNICATIONS LAWS AND
ANY OTHER REQUIREMENT OF LAW. THIS LEASE AGREEMENT MAY BE REVOKED, CANCELLED OR
TERMINATED BY LESSOR IF LESSEE FAILS TO COMPLY IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE REQUIREMENTS AND LESSEE DOES NOT CURE THIS FAILURE WITHIN 30 DAYS
AFTER LESSOR PROVIDES WRITTEN NOTICE OF SUCH FAILURE TO LESSEE;


 


(B)                                IF ANY FCC LICENSE IS REVOKED, CANCELLED,
TERMINATED OR OTHERWISE CEASES TO BE IN EFFECT, LESSEE HAS NO CONTINUING
AUTHORITY OR RIGHT TO USE THE LEASED SPECTRUM COVERED BY THAT FCC LICENSE UNLESS
OTHERWISE AUTHORIZED BY THE FCC, AND LESSOR SHALL HAVE NO LIABILITY TO LESSEE
THEREFOR;


 


(C)                                THIS LEASE AGREEMENT IS NOT AN ASSIGNMENT,
SALE OR TRANSFER OF ANY FCC LICENSE ITSELF;


 


21

--------------------------------------------------------------------------------



 


(D)                                THIS LEASE AGREEMENT WILL NOT BE ASSIGNED TO
ANY ENTITY THAT IS INELIGIBLE OR UNQUALIFIED TO ENTER INTO A SPECTRUM LEASING
ARRANGEMENT UNDER THE COMMUNICATIONS LAWS; AND


 


(E)                                IN ADDITION TO THE OTHER REQUIREMENTS SET
FORTH HEREIN, LESSOR WILL NOT CONSENT TO AN ASSIGNMENT OF THIS LEASE AGREEMENT
UNLESS SUCH ASSIGNMENT COMPLIES WITH APPLICABLE COMMUNICATIONS LAWS.


 


12.                               REPRESENTATIONS, WARRANTIES AND COVENANTS.


 


(A)                                EACH OF THE PARTIES HERETO REPRESENTS,
WARRANTS AND COVENANTS, AS APPLICABLE, TO THE OTHER THAT:


 


(I)                                   IT IS DULY ORGANIZED AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION;


 


(II)                                IT HAS FULL POWER AND AUTHORITY TO CARRY OUT
ALL OF THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(III)                             IT SHALL COMPLY WITH ALL APPLICABLE LAWS,
INCLUDING THE COMMUNICATIONS LAWS AND LOCAL, STATE, AND FEDERAL RULES AND
REGULATIONS, GOVERNING THE BUSINESS, OWNERSHIP, MANAGEMENT AND OPERATIONS UNDER
THIS LEASE AGREEMENT; AND


 


(IV)                            ALL REQUISITE RESOLUTIONS AND OTHER CORPORATE
AUTHORIZATIONS NECESSARY FOR ITS EXECUTION, DELIVERY, PERFORMANCE AND
SATISFACTION OF THIS LEASE AGREEMENT HAVE BEEN DULY ADOPTED AND COMPLIED WITH;
AND


 


(V)                               THIS LEASE AGREEMENT IS A VALID AND BINDING
AGREEMENT, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS OF THIS LEASE
AGREEMENT.


 


(B)                                LESSOR FURTHER REPRESENTS AND WARRANTS TO
LESSEE AS FOLLOWS, EXCEPT AS SET FORTH ON EXHIBIT H HERETO:


 


(I)                                   LESSOR IS THE EXCLUSIVE HOLDER OF EACH OF
THE FCC LICENSES, FREE AND CLEAR OF ALL LIENS, AND NO OTHER PERSON HAS ANY
RIGHT, TITLE OR INTEREST IN OR TO ANY OF THE FCC LICENSES.  THE FCC LICENSES
HAVE BEEN GRANTED TO LESSOR BY FINAL ORDER AND ARE IN FULL FORCE AND EFFECT.
“FINAL ORDER” MEANS ACTION BY THE FCC OR ITS STAFF ACTING UNDER DELEGATED
AUTHORITY AS TO WHICH A) NO REQUEST FOR STAY BY THE FCC AS APPLICABLE, OF THE
ACTION IS PENDING, NO SUCH STAY IS IN EFFECT, AND IF ANY DEADLINE FOR FILING ANY
SUCH REQUEST IS DESIGNATED BY STATUTE OR REGULATION, SUCH DEADLINE HAS PASSED;
B) NO TIMELY PETITION FOR REVIEW, REHEARING OR RECONSIDERATION OF THE ACTION IS
PENDING BEFORE THE FCC, AND THE TIME FOR FILING SUCH PETITION HAS PASSED; C) THE
FCC DOES NOT HAVE THE ACTION UNDER RECONSIDERATION ON ITS OWN MOTION AND THE
TIME FOR SUCH RECONSIDERATION HAS PASSED; AND  D) NO APPEAL TO A COURT, OR
REQUEST FOR STAY BY A COURT, OF THE FCC’S ACTION, AS APPLICABLE, IS PENDING OR
IN EFFECT, AND, IF ANY DEADLINE FOR FILING ANY SUCH APPEAL OR REQUEST IS
DESIGNATED BY STATUTE OR RULE, IT HAS PASSED.

 

22

--------------------------------------------------------------------------------



 


(II)                                THE TERM OF SUCH LICENSES IS SET FORTH IN
PART 1 OF EXHIBIT A HERETO.


 


(III)                               THERE IS NOT PENDING OR, TO THE KNOWLEDGE OF
LESSOR, THREATENED AGAINST LESSOR OR ANY OF THE FCC LICENSES, NOR DOES LESSOR
KNOW OF ANY BASIS FOR, ANY APPLICATION, ACTION, FORMAL COMPLAINT, CLAIM,
INVESTIGATION, SUIT, NOTICE OF VIOLATION, PETITION, OBJECTION OR OTHER PLEADING,
OR ANY PROCEEDING BEFORE THE FCC OR ANY OTHER GOVERNMENTAL BODY, AGAINST LESSOR
OR ANY OF THE FCC LICENSES, WHICH QUESTIONS OR CONTESTS THE VALIDITY OF, OR
SEEKS THE REVOCATION, CANCELLATION, FORFEITURE, NON-RENEWAL OR SUSPENSION OF,
ANY OF THE FCC LICENSES, OR WHICH SEEKS THE IMPOSITION OF ANY ADVERSE
MODIFICATION OR AMENDMENT THEREOF, OR THE PAYMENT OF A MATERIAL FINE, SANCTION,
PENALTY, DAMAGES OR CONTRIBUTION IN CONNECTION WITH ITS USE, PROVIDED, HOWEVER,
THAT, THE FCC HAS UNDER CONSIDERATION A PROCEEDING IN WHICH LESSOR MAY BE
REQUIRED TO SHARE THE PORTION OF ITS SPECTRUM BETWEEN 1616 AND 1618.25 MHZ WITH
IRIDIUM.


 


(IV)                            ALL MATERIAL DOCUMENTS REQUIRED TO BE FILED AT
ANY TIME BY LESSOR WITH THE FCC OR ANY OTHER GOVERNMENTAL BODY PURSUANT TO FCC
RULES AND POLICIES WITH RESPECT TO EACH OF THE FCC LICENSES HAVE BEEN TIMELY
FILED OR THE TIME PERIOD FOR SUCH FILING HAS NOT LAPSED, EXCEPT WHERE THE
FAILURE TO TIMELY FILE OR MAKE SUCH FILING WOULD NOT BE MATERIAL. ALL OF SUCH
FILINGS ARE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS. NONE OF THE FCC
LICENSES IS SUBJECT TO ANY CONDITIONS OTHER THAN THOSE APPEARING ON ITS FACE AND
THOSE IMPOSED BY FCC RULES AND POLICIES. ALL AMOUNTS OWED TO THE FCC IN RESPECT
OF EACH OF THE FCC LICENSES HAVE BEEN TIMELY PAID AND, AS OF THE DATE HEREOF, NO
FURTHER AMOUNTS ARE DUE TO THE FCC IN RESPECT OF ANY OF THE FCC LICENSES.


 


(V)                               LESSOR IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL LAWS, RULES AND REGULATIONS APPLICABLE TO THE FCC LICENSES,
AND HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE TERMS AND CONDITIONS OF THE
FCC LICENSES. LESSOR HAS NOT RECEIVED WRITTEN NOTICE OF ANY COMPLAINT OR ORDER
FILED ALLEGING ANY MATERIAL NON-COMPLIANCE WITH RESPECT TO ANY SUCH LAWS,
RULES OR REGULATIONS, IN EACH CASE TO THE EXTENT APPLICABLE TO EACH OF THE FCC
LICENSES.


 


(C)                                LESSEE FURTHER REPRESENTS AND WARRANTS TO
LESSOR THAT IT POSSESSES ALL THE REQUISITE QUALIFICATIONS (INCLUDING THOSE
RELATING TO OWNERSHIP AND CHARACTER) UNDER THE COMMUNICATIONS LAWS TO BE A
LESSEE AS CONTEMPLATED IN THIS LEASE AGREEMENT.


 


13.                             INDEMNIFICATION.


 


(A)                                INDEMNIFICATION BY LESSEE. IF LESSEE BREACHES
ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OBLIGATIONS
CONTAINED HEREIN, THEN LESSEE SHALL INDEMNIFY LESSOR AND ITS AFFILIATES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SUCCESSORS AND ASSIGNS FROM AND
AGAINST THE ENTIRETY OF ANY LOSS, COST, OBLIGATION, LIABILITY, SETTLEMENT,
PAYMENT, AWARD, JUDGMENT, FINE, PENALTY, DAMAGE, EXPENSE, OR OTHER CHARGE
(COLLECTIVELY, “LOSSES”) OR REASONABLE FEES OR EXPENSES INCURRED IN CONNECTION
WITH INVESTIGATING, DEFENDING OR ASSERTING ANY CLAIM, ACTION, SUIT


 


23

--------------------------------------------------------------------------------



 


OR PROCEEDING INCIDENT TO ANY MATTER INDEMNIFIED AGAINST UNDER
SECTION 13(A) HEREUNDER (INCLUDING, WITHOUT LIMITATION, COURT FILING FEES, COURT
COSTS, ARBITRATION FEES OR COSTS, WITNESS FEES, AND REASONABLE FEES AND
DISBURSEMENTS OF LEGAL COUNSEL, INVESTIGATORS, EXPERT WITNESSES, CONSULTANTS,
ACCOUNTANTS AND OTHER PROFESSIONALS) (COLLECTIVELY, “EXPENSES”), ANY SUCH PERSON
MAY INCUR PRIOR TO, THROUGH AND AFTER THE DATE OF THE CLAIM FOR INDEMNIFICATION
RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE
BREACH (OR THE ALLEGED BREACH), OR SUCH CLAIM, ACTION, SUIT OR PROCEEDING.


 


(B)                                INDEMNIFICATION BY LESSOR. IF LESSOR BREACHES
ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OBLIGATIONS
CONTAINED HEREIN, THEN LESSOR SHALL INDEMNIFY LESSEE AND ITS AFFILIATES AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SUCCESSORS AND ASSIGNS FROM AND
AGAINST THE ENTIRETY OF ANY LOSS, COST, OBLIGATION, LIABILITY, SETTLEMENT,
PAYMENT, AWARD, JUDGMENT, FINE, PENALTY, DAMAGE, EXPENSE, OR OTHER CHARGE
(COLLECTIVELY, “LOSSES”) OR REASONABLE FEES OR EXPENSES INCURRED IN CONNECTION
WITH INVESTIGATING, DEFENDING OR ASSERTING ANY CLAIM, ACTION, SUIT OR PROCEEDING
INCIDENT TO ANY MATTER INDEMNIFIED AGAINST UNDER SECTION 13(B) HEREUNDER
(INCLUDING, WITHOUT LIMITATION, COURT FILING FEES, COURT COSTS, ARBITRATION FEES
OR COSTS, WITNESS FEES, AND REASONABLE FEES AND DISBURSEMENTS OF LEGAL COUNSEL,
INVESTIGATORS, EXPERT WITNESSES, CONSULTANTS, ACCOUNTANTS AND OTHER
PROFESSIONALS) (COLLECTIVELY, “EXPENSES”), ANY SUCH PERSON MAY INCUR PRIOR TO,
THROUGH AND AFTER THE DATE OF THE CLAIM FOR INDEMNIFICATION RESULTING FROM,
ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE BREACH (OR THE
ALLEGED BREACH), OR SUCH CLAIM, ACTION, SUIT OR PROCEEDING.


 


(C)                                DAMAGES LIMITATION. NO INDEMNIFIED PARTY (AS
DEFINED BELOW) SHALL BE ENTITLED TO RECEIVE ANY SPECIAL, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH ANY CLAIM PURSUANT TO THIS SECTION 13
OR THIS LEASE AGREEMENT GENERALLY; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL
NOT LIMIT A PARTY’S RIGHT TO REIMBURSEMENT OF ANY SUCH AMOUNTS THAT SUCH PARTY
IS REQUIRED TO PAY TO A THIRD PARTY.


 


(D)                                NOTICE OF CLAIMS. ANY PARTY (THE “INDEMNIFIED
PARTY”) SEEKING INDEMNIFICATION UNDER THIS SECTION 13 SHALL GIVE TO THE PARTY
OBLIGATED TO PROVIDE INDEMNIFICATION TO SUCH INDEMNIFIED PARTY (THE
“INDEMNITOR”) A NOTICE (A “CLAIM NOTICE”) DESCRIBING IN REASONABLE DETAIL THE
FACTS GIVING RISE TO ANY CLAIM FOR INDEMNIFICATION HEREUNDER AND SHALL INCLUDE
IN SUCH CLAIM NOTICE (IF THEN KNOWN) THE AMOUNT OR THE METHOD OF COMPUTATION OF
THE AMOUNT OF SUCH CLAIM, AND A REFERENCE TO THE PROVISION OF THIS LEASE
AGREEMENT OR ANY AGREEMENT, DOCUMENT OR INSTRUMENT EXECUTED PURSUANT HERETO OR
IN CONNECTION HEREWITH UPON WHICH SUCH CLAIM IS BASED; PROVIDED, THAT A CLAIM
NOTICE IN RESPECT OF ANY ACTION AT LAW OR SUIT IN EQUITY BY OR AGAINST A THIRD
PERSON AS TO WHICH INDEMNIFICATION WILL BE SOUGHT SHALL BE GIVEN PROMPTLY AFTER
THE ACTION OR SUIT IS COMMENCED; AND PROVIDED, FURTHER, THAT FAILURE TO GIVE
SUCH TIMELY NOTICE SHALL NOT RELIEVE THE INDEMNITOR OF ITS OBLIGATIONS HEREUNDER
EXCEPT TO THE EXTENT IT SHALL HAVE BEEN PREJUDICED BY SUCH FAILURE. AFTER THE
GIVING OF ANY CLAIM NOTICE PURSUANT HERETO, THE AMOUNT OF INDEMNIFICATION TO
WHICH AN INDEMNIFIED PARTY SHALL BE ENTITLED UNDER THIS SECTION 13 SHALL BE
DETERMINED: (I) BY THE WRITTEN AGREEMENT BETWEEN THE INDEMNIFIED PARTY AND THE
INDEMNITOR; OR (II) BY A FINAL JUDGMENT OR DECREE OF ANY COURT OF COMPETENT
JURISDICTION. THE JUDGMENT OR DECREE OF A COURT SHALL BE DEEMED FINAL WHEN THE
TIME FOR APPEAL, IF ANY, SHALL HAVE EXPIRED AND NO APPEAL SHALL HAVE BEEN TAKEN
OR WHEN ALL


 


24

--------------------------------------------------------------------------------



 


APPEALS TAKEN HAVE BEEN FINALLY DETERMINED. THE PARTIES SHALL PROCEED IN THE
MANNER AND SUBJECT TO THE LIMITATIONS IN THIS SECTION 13 WITH RESPECT TO ALL
MATTERS COVERED BY SECTIONS 13(A) AND 13(B). THE INDEMNIFIED PARTY SHALL HAVE
THE BURDEN OF PROOF IN ESTABLISHING THE AMOUNT OF LOSSES AND EXPENSES SUFFERED
BY IT.


 


(E)                                THIRD PERSON CLAIMS. IN ANY THIRD PERSON
CLAIM, ACTION OR SUIT AGAINST ANY INDEMNIFIED PARTY, THEN THE INDEMNITOR SHALL
HAVE THE RIGHT TO CONDUCT AND CONTROL, THROUGH COUNSEL OF ITS CHOOSING, THE
DEFENSE, COMPROMISE OR SETTLEMENT OF ANY SUCH THIRD PERSON CLAIM, ACTION OR SUIT
AGAINST SUCH INDEMNIFIED PARTY AS TO WHICH INDEMNIFICATION WILL BE SOUGHT BY ANY
INDEMNIFIED PARTY FROM ANY INDEMNITOR HEREUNDER IF THE INDEMNITOR HAS
ACKNOWLEDGED AND AGREED IN WRITING THAT, IF THE SAME IS ADVERSELY DETERMINED,
THE INDEMNITOR HAS AN OBLIGATION TO PROVIDE INDEMNIFICATION TO THE INDEMNIFIED
PARTY IN RESPECT THEREOF, AND IN ANY SUCH CASE THE INDEMNIFIED PARTY SHALL
COOPERATE IN CONNECTION THEREWITH AND SHALL FURNISH SUCH RECORDS, INFORMATION
AND TESTIMONY AND ATTEND SUCH CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS,
TRIALS AND APPEALS AS MAY BE REASONABLY REQUESTED BY THE INDEMNITOR IN
CONNECTION THEREWITH; PROVIDED, THAT THE INDEMNIFIED PARTY MAY PARTICIPATE,
THROUGH COUNSEL CHOSEN BY IT AND AT ITS OWN EXPENSE, IN THE DEFENSE OF ANY SUCH
CLAIM, ACTION OR SUIT AS TO WHICH THE INDEMNITOR HAS SO ELECTED TO CONDUCT AND
CONTROL THE DEFENSE THEREOF. NOTWITHSTANDING THE FOREGOING, THE INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO PAY, SETTLE OR COMPROMISE ANY SUCH CLAIM, ACTION
OR SUIT, PROVIDED THAT IN SUCH EVENT THE INDEMNIFIED PARTY SHALL WAIVE ANY RIGHT
TO INDEMNITY THEREFOR HEREUNDER UNLESS THE INDEMNIFIED PARTY SHALL HAVE SOUGHT
THE CONSENT OF THE INDEMNITOR TO SUCH PAYMENT, SETTLEMENT OR COMPROMISE AND SUCH
CONSENT WAS UNREASONABLY WITHHELD, IN WHICH EVENT NO CLAIM FOR INDEMNITY
THEREFOR HEREUNDER SHALL BE WAIVED.  NOTWITHSTANDING THE FOREGOING, LESSOR SHALL
BE ENTITLED TO CONTROL THE DEFENSE OF ANY CLAIM, ACTION OR SUIT WHICH COULD
RESULT IN THE SUSPENSION OR REVOCATION OF ANY FCC LICENSE.


 


(F)                                  EXCLUSIVE REMEDY. THE PARTIES ACKNOWLEDGE
AND AGREE THAT THEIR SOLE AND EXCLUSIVE REMEDY FOR MONETARY DAMAGES WITH RESPECT
TO ANY AND ALL CLAIMS UNDER THIS LEASE AGREEMENT (OTHER THAN CLAIMS OF, OR
CAUSES OF ACTION ARISING FROM, FRAUD) SHALL BE PURSUANT TO THE INDEMNIFICATION
PROVISIONS SET FORTH IN THIS SECTION 13.


 


14.                             TERMINATION.


 


(A)                                AUTOMATIC TERMINATION. THE TERM OF THE LEASE
OF GSAT SPECTRUM PURSUANT TO THIS LEASE AGREEMENT WILL AUTOMATICALLY TERMINATE:


 


(I)                                   AT THE EXPIRATION OF THE INITIAL TERM
(UNLESS RENEWED) OR THE RENEWAL TERM;


 


(II)                                ON A DATE MUTUALLY AGREED TO IN A WRITING
EXECUTED BY LESSOR AND LESSEE;


 


(III)                             ON THE EFFECTIVE DATE SET FORTH IN ANY ORDER
BY THE FCC (OR OTHER GOVERNMENTAL BODY) REVOKING, CANCELING OR OTHERWISE
TERMINATING OR FAILING TO RENEW ANY FCC LICENSE OR THIS LEASE AGREEMENT; OR


 


25

--------------------------------------------------------------------------------



 


(IV)                            UPON THE FILING OF ANY PETITION BY OR AGAINST
LESSEE UNDER ANY PRESENT OR FUTURE SECTION OR CHAPTER OF THE BANKRUPTCY CODE OR
UNDER ANY SIMILAR LAW OR STATUTE OF THE UNITED STATES OR ANY STATE THEREOF
(WHICH, IN THE CASE OF AN INVOLUNTARY PROCEEDING, IS NOT PERMANENTLY DISCHARGED,
DISMISSED, STAYED, OR VACATED, AS THE CASE MAY BE, WITHIN SIXTY (60) DAYS OF
COMMENCEMENT), OR IF ANY ORDER FOR RELIEF SHALL BE ENTERED AGAINST LESSEE IN ANY
SUCH PROCEEDINGS.


 


(B)                                IF ANY PART OF THE LEASED SPECTRUM IS
LAWFULLY RECLAIMED OR TAKEN, SUBJECTED TO SHARING OBLIGATIONS THAT ARE
INCOMPATIBLE WITH THE PROVISION BY LESSEE OF THE SERVICES CONTEMPLATED BY THIS
LEASE AGREEMENT (“SHARING OBLIGATIONS”) BY THE FCC OR ANY OTHER GOVERNMENTAL
BODY, THEN LESSEE MAY TERMINATE THIS LEASE AGREEMENT, BUT ONLY WITH RESPECT TO
THAT PORTION OF THE LEASED SPECTRUM THAT IS RECLAIMED AS OF THE DATE WHEN TITLE
TO THE LEASED SPECTRUM VESTS IN THE FCC OR SUCH GOVERNMENTAL BODY OR IS
SUBJECTED TO A SHARING OBLIGATION (A “PARTIAL TERMINATION”).  THE PROVISIONS OF
THIS LEASE AGREEMENT SHALL BE DEEMED TO BE ADJUSTED AUTOMATICALLY IN SUCH EVENT
TO APPLY ONLY TO THE LEASED SPECTRUM NOT SO RECLAIMED OR SHARED.  IN THE EVENT
OF ANY SUCH AUTOMATIC PARTIAL TERMINATION, ANY FIXED LEASE PAYMENT WILL BE
PRORATED ACCORDINGLY BASED ON THE ACTUAL DATE OF SUCH TERMINATION AND THE MHZ OF
LEASED SPECTRUM AVAILABLE FOR USE BY LESSEE, AS SET FORTH ON EXHIBIT D.  IF ANY
PART OF THE LEASED SPECTRUM IS LAWFULLY RECLAIMED OR TAKEN, SUBJECTED TO SHARING
OBLIGATIONS BY THE FCC OR ANY OTHER GOVERNMENTAL BODY AND AS A RESULT OF SUCH
EVENT LESSEE IS NOT LEGALLY ABLE TO USE AT LEAST [*] MHZ OF THE S-BAND SPECTRUM
GRANTED HEREBY, THEN LESSOR AND LESSEE SHALL PROMPTLY MEET AND DISCUSS WHETHER
ANY ACTIONS CAN BE TAKEN THAT WOULD ALLOW LESSEE TO CONTINUE TO PROVIDE THE ORC
SERVICES IN THE LEASED TERRITORIES AS CONTEMPLATED BY THIS LEASE AGREEMENT.  IF
THE PARTIES HAVE NOT AGREED ON A SOLUTION WITHIN 30 DAYS FOLLOWING SUCH MEETING,
LESSEE MAY TERMINATE ITS LEASE OF GSAT SPECTRUM PURSUANT TO THIS LEASE
AGREEMENT.


 


(C)                                TERMINATION BY LESSOR. THE TERM OF THE LEASE
OF GSAT SPECTRUM PURSUANT TO THIS LEASE AGREEMENT MAY BE TERMINATED BY LESSOR:


 


(I)                                   IF LESSOR PROVIDES WRITTEN NOTICE TO
LESSEE THAT LESSEE HAS MATERIALLY BREACHED ITS REPRESENTATIONS, WARRANTIES,
COVENANTS, OBLIGATIONS OR OTHER AGREEMENTS CONTAINED IN THIS LEASE AGREEMENT;
PROVIDED THAT LESSEE HAS FAILED TO CURE SUCH BREACH WITHIN THIRTY (30) DAYS FROM
THE DATE OF ITS RECEIPT OF THE NOTICE SPECIFIED IN THIS SUBSECTION (OR SUCH
LONGER PERIOD TO THE EXTENT REQUIRED TO EFFECTUATE CURE IF PROMPTLY COMMENCED
AND DILIGENTLY PURSUED, BUT NOT LONGER THAN 90 DAYS); AND PROVIDED FURTHER THAT
LESSOR (A) SPECIFIES IN SUCH NOTICE THE REPRESENTATION, WARRANTY, COVENANT,
OBLIGATION OR OTHER AGREEMENT OF WHICH IT REGARDS LESSEE TO BE IN MATERIAL
BREACH, AND (B) IS NOT ITSELF IN MATERIAL BREACH OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS, OBLIGATIONS OR AGREEMENTS CONTAINED HEREIN;


 


(II)                                IMMEDIATELY IF THE LESSEE BECOMES INSOLVENT,
MAKES A TRANSFER IN FRAUD OF CREDITORS, OR MAKES AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS;


 


(III)                             IF, FOLLOWING THE LEASE COMMENCEMENT DATE, THE
FCC REQUIRES ALTERATIONS TO THE TERMS OF THIS LEASE AGREEMENT THAT WOULD
MATERIALLY ALTER


 


26

--------------------------------------------------------------------------------



 


LESSOR’S RIGHTS OR OBLIGATIONS HEREUNDER AND THE PARTIES HERETO ARE UNABLE IN
GOOD FAITH TO NEGOTIATE SUBSTITUTE TERMS WHICH PROVIDE SUBSTANTIALLY EQUIVALENT
RIGHTS AND OBLIGATIONS AS ARE PROVIDED HEREUNDER ;


 


(IV)                            IF LESSOR, IN THE EXERCISE OF ITS SOLE
DISCRETION, DETERMINES THAT THE SYSTEM OR ANY PART THEREOF IS IN MATERIAL
NON-COMPLIANCE WITH THE COMMUNICATIONS LAWS AND THAT LESSEE IS UNABLE OR
UNWILLING TO REMEDY SUCH MATERIAL NON-COMPLIANCE WITHIN THIRTY (30) DAYS AFTER
NOTICE THEREOF; PROVIDED, HOWEVER, LESSEE HEREBY AGREES THAT, AS AN ALTERNATIVE
TO TERMINATING THIS LEASE AGREEMENT, LESSOR MAY, IN ITS SOLE DISCRETION, SEEK TO
COMPEL LESSEE TO TAKE SUCH ACTION AS IS NECESSARY TO REMEDY ANY SUCH VIOLATIONS
THAT CAN BE REMEDIED WITH COMMERCIALLY REASONABLE ACTION AND AT COMMERCIALLY
REASONABLE EXPENSE; OR


 


(V)                               IF LESSEE’S TECHNOLOGY FAILS TO FUNCTION FOR
ITS INTENDED PURPOSE AS SUCH PURPOSE IS REFLECTED IN THE BUSINESS PLAN THAT
LESSEE HAS SUBMITTED TO TH RUS OR FAILS TO COMPLY IN ALL MATERIAL RESPECTS WITH
THE COMMUNICATIONS LAWS AT THE CONCLUSION OF THE BETA TEST, OR IF LESSEE IS NOT
LEGALLY ABLE TO USE AT LEAST [*] MHZ OF LESSOR’S S-BAND SPECTRUM OR THE SYSTEM
CANNOT BE OPERATED FOR ITS  INTENDED PURPOSE DUE TO THIRD PARTY INTERFERENCE;
PROVIDED THAT (A) LESSOR HAS COMPLIED ITS OBLIGATIONS RELATING TO THE BETA TEST
SET FORTH IN SECTION 10(F), AND (B) LESSOR NOTIFIES LESSEE OF ITS INTENT TO
TERMINATE THE LEASE AGREEMENT WITHIN 90 DAYS AFTER THE CONCLUSION OF THE BETA
TEST.


 


(D)                                TERMINATION BY LESSEE. THE TERM OF THE LEASE
OF GSAT SPECTRUM PURSUANT TO THIS LEASE AGREEMENT MAY BE TERMINATED BY LESSEE:


 


(I)                                   IF LESSEE PROVIDES WRITTEN NOTICE TO
LESSOR THAT LESSOR HAS MATERIALLY BREACHED ITS REPRESENTATIONS, WARRANTIES,
COVENANTS, OBLIGATIONS OR OTHER AGREEMENTS CONTAINED IN THIS LEASE AGREEMENT;
PROVIDED THAT LESSOR HAS FAILED TO CURE SUCH BREACH WITHIN THIRTY (30) DAYS FROM
THE DATE OF ITS RECEIPT OF THE NOTICE SPECIFIED IN THIS SUBSECTION (OR SUCH
LONGER PERIOD TO THE EXTENT REQUIRED TO EFFECTUATE CURE IF PROMPTLY COMMENCED
AND DILIGENTLY PURSUED, BUT NOT LONGER THAN 90 DAYS); AND PROVIDED FURTHER THAT
LESSEE (A) SPECIFIES IN SUCH NOTICE THE REPRESENTATION, WARRANTY, COVENANT,
OBLIGATION OR OTHER AGREEMENT OF WHICH IT REGARDS LESSOR TO BE IN MATERIAL
BREACH, AND (B) IS NOT ITSELF IN MATERIAL BREACH OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS, OBLIGATIONS


 


(II)                                IF, FOLLOWING THE LEASE COMMENCEMENT DATE,
THE FCC REQUIRES ALTERATIONS TO THE TERMS OF THIS LEASE AGREEMENT THAT WOULD
MATERIALLY ALTER LESSEE’S RIGHTS OR OBLIGATIONS HEREUNDER AND THE PARTIES HERETO
ARE UNABLE IN GOOD FAITH TO NEGOTIATE SUBSTITUTE TERMS WHICH PROVIDE
SUBSTANTIALLY EQUIVALENT RIGHTS AND OBLIGATIONS AS ARE PROVIDED HEREUNDER;


 


(III)                             IF LESSEE’S TECHNOLOGY FAILS TO FUNCTION FOR
ITS INTENDED PURPOSE AS SUCH PURPOSE IS REFLECTED IN THE BUSINESS PLAN THAT
LESSEE HAS SUBMITTED TO THE RUS OR SUCH TECHNOLOGY FAILS TO COMPLY IN ALL
MATERIAL RESPECTS WITH THE COMMUNICATIONS LAWS AT THE CONCLUSION OF THE BETA
TEST, OR IF LESSEE IS NOT LEGALLY ABLE


 


27

--------------------------------------------------------------------------------



 


TO USE AT LEAST [*] MHZ OF LESSOR’S S-BAND SPECTRUM OR THE SYSTEM CANNOT BE
OPERATED FOR ITS  INTENDED PURPOSE DUE TO THIRD PARTY INTERFERENCE; PROVIDED
THAT (A) LESSEE HAS USED ITS BEST EFFORTS TO CAUSE SUCH TECHNOLOGY TO FUNCTION
FOR ITS INTENDED PURPOSE AND COMPLY WITH COMMUNICATIONS LAWS, AND LESSEE HAS
OTHERWISE COMPLIED WITH ITS OBLIGATIONS RELATING TO THE BETA TEST SET FORTH IN
SECTION 10(F), AND (B) LESSEE NOTIFIES LESSOR IN WRITING OF ITS INTENT TO
TERMINATE THE LEASE AGREEMENT WITHIN 90 DAYS AFTER THE CONCLUSION OF THE BETA
TEST; OR


 


(IV)                            IF A MATERIAL PART OF THE LEASED SPECTRUM IS
LAWFULLY RECLAIMED OR TAKEN OR SUBJECTED TO SHARING OBLIGATIONS BY THE FCC OR
ANY OTHER GOVERNMENTAL BODY, AND AS A RESULT OF SUCH EVENT THE RUS INVOKES THEIR
RIGHT TO CEASE OR SUSPEND FUNDING DUE TO SUCH EVENT UNDER THE FINANCING
DOCUMENTS REFERRED TO IN SECTION 9 (D) OF THIS LEASE AGREEMENT, AND DOES IN FACT
DECLARE A DEFAULT AND CEASES TO PROVIDE REQUIRED FUNDING TO LESSEE FOR AT LEAST
A 30-DAY PERIOD.


 


(E)                                TERMINATION BY EITHER PARTY IF CONDITIONS ARE
NOT MET.  IF THE CONDITIONS TO THE LEASE COMMENCEMENT DATE HAVE NOT BEEN
SATISFIED BY [*], THEN EITHER PARTY MAY ELECT TO TERMINATE THE LEASE OF GSAT
SPECTRUM PURSUANT TO THIS LEASE AGREEMENT BY SENDING WRITTEN NOTICE TO THE OTHER
PARTY WITHIN FIVE DAYS AFTER [*] (THE “TERMINATION NOTICE”).  SUCH TERMINATION
WILL TAKE EFFECT [*] DAYS AFTER THE DATE OF THE TERMINATION NOTICE, IF THE LEASE
COMMENCEMENT DATE HAS NOT OCCURRED, OR THE FCC HAS NOT APPROVED THIS LEASE, AS
APPLICABLE, BY THE END OF SUCH [*] DAY PERIOD.  THE ELECTION TO TERMINATE UNDER
THIS SUBSECTION (E) SHALL NOT BE AVAILABLE TO ANY PARTY WHO IS IN BREACH OF ANY
OF ITS OBLIGATIONS UNDER THE LEASE AGREEMENT AT SUCH TIME.


 


(F)                                  NOTIFICATION OF LEASE AGREEMENT
TERMINATION. WITHIN TEN (10) DAYS FOLLOWING THE TERMINATION DATE, THE LESSOR
WILL PREPARE AND SUBMIT A NOTIFICATION TO THE FCC CONSISTENT WITH THE
COMMUNICATIONS LAWS INFORMING THE FCC OF THE TERMINATION OF THIS LEASE
AGREEMENT.


 


(G)                               EFFECT OF TERMINATION. IN THE EVENT OF
TERMINATION OF THE LEASE OF GSAT SPECTRUM PURSUANT TO THIS LEASE AGREEMENT,
EXCEPT AS OTHERWISE SET FORTH IN THIS SECTION, ALL RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS LEASE AGREEMENT WILL TERMINATE WITHOUT ANY FURTHER LIABILITY
OF ANY PARTY TO ANY OTHER PARTY (EXCEPT FOR ANY LIABILITY OF ANY PARTY THEN IN
WILLFUL BREACH OF ITS COVENANTS, REPRESENTATIONS, WARRANTIES, OBLIGATIONS OR
AGREEMENTS HEREUNDER, AND EXCEPT FOR LESSEE’S PAYMENT OBLIGATIONS PURSUANT TO
SECTION 8 TO THE EXTENT THAT SUCH PAYMENT OBLIGATIONS AROSE PRIOR TO THE
EFFECTIVE DATE OF TERMINATION). WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF THE TERMINATION DATE OCCURS AS A RESULT OF AN FCC LICENSE BEING
REVOKED, CANCELLED, TERMINATED, OR IF THE FCC LICENSE OTHERWISE CEASES TO BE IN
EFFECT, THE LESSEE WILL HAVE NO CONTINUING AUTHORITY TO USE THE LEASED SPECTRUM
COVERED BY THAT FCC LICENSE, UNLESS OTHERWISE AUTHORIZED BY THE FCC.
NOTWITHSTANDING ANYTHING HEREIN TO THE


 


28

--------------------------------------------------------------------------------



 


CONTRARY, THE PROVISIONS HEREOF RELATING TO TERMINATION, INDEMNIFICATION,
DISPUTE RESOLUTION AND CONFIDENTIALITY SHALL EXPRESSLY SURVIVE THE TERMINATION
OF THIS LEASE AGREEMENT.


 


15.                             MISCELLANEOUS.


 


(A)                                CONFIDENTIALITY. EXCEPT FOR INFORMATION
(I) REQUIRED TO BE DISCLOSED IN THE LEASE AGREEMENT APPLICATION, (II) REQUIRED
TO BE DISCLOSED BY LAW OR BY RULE OF A NATIONAL SECURITIES EXCHANGE,
(III) DISCLOSED IN A PRESS RELEASE AGREED TO BY EACH PARTY OR (III) REQUESTED BY
THE FCC, NO PARTY WILL DISCLOSE THE TERMS OF THIS LEASE AGREEMENT WITHOUT THE
OTHER PARTY’S WRITTEN CONSENT TO ANY OTHER PERSON OR ENTITY, OTHER THAN TO EACH
SUCH PARTY’S AFFILIATES, OFFICERS, DIRECTORS, ATTORNEYS, ACCOUNTANTS AND
EMPLOYEES INVOLVED IN THE TRANSACTIONS CONTEMPLATED HEREBY OR IN OPERATION OF
THE SYSTEM, AND ONLY THEN ON THE CONDITION THAT SUCH INDIVIDUALS AGREE IN
WRITING NOT DISCLOSE THE INFORMATION DISCLOSED TO THEM. NOTWITHSTANDING THE
FOREGOING, EITHER PARTY MAY DISCLOSE ANY INFORMATION CONTAINED IN THE FCC FILING
ONCE SUCH FCC FILING HAS BEEN FILED WITH THE FCC. THE PARTIES WILL IMPLEMENT
COMMERCIALLY REASONABLE MEASURES TO ENSURE THAT COMPETITIVE OR SENSITIVE
INFORMATION RELATING TO THE SEPARATE BUSINESS OPERATIONS OF ONE PARTY ARE NOT
INADVERTENTLY DISCLOSED TO THE OTHER PARTY. IN THE EVENT, HOWEVER, SUCH
INFORMATION IS INADVERTENTLY RECEIVED BY EITHER LESSOR OR LESSEE WITH RESPECT TO
THE OTHER, THE RECEIVING PARTY WILL TAKE COMMERCIALLY REASONABLE AND APPROPRIATE
STEPS TO PROHIBIT THE DISCLOSURE OR USE OF ANY SUCH INFORMATION THAT MAY HAVE
BEEN INADVERTENTLY OBTAINED AS A RESULT OF THE PROVISION OF SERVICES UNDER THIS
LEASE AGREEMENT TO ANY EMPLOYEE OR AGENT OF THE RECEIVING PARTY OR AN AFFILIATE
THEREOF INVOLVED IN ANY MANNER WITH THE SEPARATE BUSINESS OPERATIONS OF THE
RECEIVING PARTY, OR ANY THIRD PARTY.  IN ADDITION, NOTWITHSTANDING THE
FOREGOING, LESSEE MAY SHARE THIS AGREEMENT WITH THE RURAL UTILITIES SERVICE
DURING ITS FINAL LOAN APPLICATION REVIEW, AND WITH POTENTIAL INVESTORS OR OTHER
PARTNERS AND ADVISORS FOR THE PURPOSE OF COMPLETING ITS FINANCING THAT IS
REQUIRED AS A CONDITION TO THE LEASE COMMENCEMENT DATE; PROVIDED THAT (X) ANY
SUCH NON-GOVERNMENTAL PARTY MUST AGREE IN WRITING IN ADVANCE NOT TO DISCLOSE
THIS LEASE AGREEMENT OR THE INFORMATION HEREIN TO ANY OTHER PARTY WITHOUT
LESSOR’S PRIOR WRITTEN CONSENT, (Y) THE PARTIES REQUEST CONFIDENTIAL TREATMENT
FROM ANY GOVERNMENTAL AGENCY, AND (Z) LESSEE MUST PROVIDE LESSOR WITH AT LEAST
72 HOURS (NOT INCLUDING WEEKENDS OR HOLIDAYS) ADVANCE NOTICE OF THE DISCLOSURE
AND ALLOW LESSOR TO REVIEW AND COMMENT ON THE DISCLOSURE, AND LESSEE MUST TAKE
ANY ACTIONS REASONABLY REQUESTED BY LESSOR TO REVISE THE DISCLOSURE.  SUBJECT TO
THE FOREGOING PROVISIONS, EACH PARTY EXPRESSLY AGREES TO MAINTAIN COMMUNICATIONS
FROM THE OTHER PARTY PURSUANT TO OR IN CONNECTION WITH THIS LEASE AGREEMENT IN
CONFIDENCE SO THAT THE OTHER PARTY MAY RELY ON THE SAFE HARBOR PROVISIONS OF
RULE 100(B)(2)(II) OF REGULATION FD WITH RESPECT TO SUCH COMMUNICATIONS.


 


(B)                                DISPUTE RESOLUTION. THE PARTIES AGREE TO WORK
TOGETHER TO RESOLVE DISPUTES THAT MAY ARISE BETWEEN THEM REGARDING THIS
AGREEMENT. TO THE EXTENT THEY ARE UNABLE TO RESOLVE THE DISPUTE, THEY WILL
ESCALATE THE ISSUE TO THE FOLLOWING DESIGNATED OFFICERS OF EACH PARTY: THE CHIEF
EXECUTIVE OFFICER, OR ANOTHER SENIOR EXECUTIVE OFFICER DESIGNATED BY THE CHIEF
EXECUTIVE OFFICER, FOR THE LESSOR, AND THE CHIEF EXECUTIVE OFFICER, OR ANOTHER
SENIOR EXECUTIVE OFFICER DESIGNATED BY THE CHIEF EXECUTIVE OFFICER, FOR THE
LESSEE. IF THE PARTIES STILL CANNOT REACH AGREEMENT, EITHER PARTY MAY INVOKE THE
ARBITRATION PROVISIONS CONTAINED HEREIN. DISPUTES SHALL BE SUBJECT TO THE


 


29

--------------------------------------------------------------------------------



 


COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION OR PURSUANT
TO SUCH OTHER PROVIDER OF ARBITRATION SERVICES OR RULES AS THE PARTIES MAY
AGREE. EACH ARBITRATION WILL BE CONDUCTED BY A SINGLE ARBITRATOR AND WILL BE
HELD AT A LOCATION TO BE AGREED UPON BY THE PARTIES WITHIN SANTA CLARA COUNTY,
CALIFORNIA. THE ARBITRATOR WILL BE SELECTED BY THE JOINT WRITTEN CONSENT OF THE
PARTIES.  IF THE PARTIES CANNOT AGREE ON AN ARBITRATOR WITHIN THIRTY (30) DAYS
OF A DEMAND FOR ARBITRATION, EACH PARTY SHALL SELECT ONE PROPOSED ARBITRATOR,
AND THE ARBITRATOR FOR THE DISPUTE WILL BE SELECTED BY THE JOINT WRITTEN CONSENT
OF THE TWO PROPOSED ARBITRATORS SELECTED BY LESSOR AND LESSEE.  THE PARTIES WILL
REQUEST THAT THE ARBITRATION HEARING COMMENCE WITHIN SIXTY (60) DAYS OF THE
DEMAND FOR ARBITRATION. THE ARBITRATOR WILL CONTROL THE SCHEDULING SO AS TO
PROCESS THE MATTER EXPEDITIOUSLY. THE PARTIES MAY SUBMIT WRITTEN BRIEFS UPON A
SCHEDULE DETERMINED BY THE ARBITRATOR. THE PARTIES WILL REQUEST THAT THE
ARBITRATOR RULE ON THE DISPUTE BY ISSUING A WRITTEN OPINION WITHIN THIRTY (30)
DAYS AFTER THE CLOSE OF HEARINGS. THE FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1-16,
NOT STATE LAW, SHALL GOVERN THE ARBITRABILITY OF ALL DISPUTES. THE ARBITRATOR
WILL HAVE NO AUTHORITY TO AWARD PUNITIVE DAMAGES, EXEMPLARY DAMAGES,
CONSEQUENTIAL DAMAGES, MULTIPLE DAMAGES, OR ANY OTHER DAMAGES NOT MEASURED BY
THE PREVAILING PARTY’S ACTUAL DAMAGES, AND MAY NOT, IN ANY EVENT, MAKE ANY
RULING, FINDING OR AWARD THAT DOES NOT CONFORM TO THE TERMS AND CONDITIONS OF
THE AGREEMENT. THE ARBITRATOR SHALL BE KNOWLEDGEABLE OF TELECOMMUNICATIONS
ISSUES. THE TIMES SPECIFIED IN THIS SECTION 15(B) MAY BE EXTENDED OR SHORTENED
UPON MUTUAL AGREEMENT OF THE PARTIES OR BY THE ARBITRATOR UPON A SHOWING OF GOOD
CAUSE. EACH PARTY WILL BEAR ITS OWN COSTS OF THESE PROCEDURES, INCLUDING
ATTORNEYS’ FEES. THE PARTIES WILL EQUALLY SPLIT THE FEES OF THE ARBITRATION AND
THE ARBITRATOR. THE ARBITRATOR’S AWARD SHALL BE FINAL AND BINDING AND MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  THE
PARTIES AGREE THAT THE ARBITRATION PROCESS SET FORTH IN THIS SECTION 15(B) SHALL
BE THE EXCLUSIVE MEANS OF RESOLVING ANY DISPUTE REGARDING THIS AGREEMENT, EXCEPT
THAT THIS SECTION 15(B) SHALL NOT APPLY TO A DETERMINATION PURSUANT TO
SECTION 7(C) HEREOF, AND NOTHING HEREIN SHALL LIMIT THE RIGHT OF EITHER PARTY TO
SEEK INJUNCTIVE RELIEF FROM A COURT OF COMPETENT JURISDICTION PURSUANT TO
SECTION 15(M) HEREOF.


 


(C)                                NO PUBLIC ANNOUNCEMENT; PRESS RELEASES. NO
PARTY WILL, WITHOUT THE APPROVAL OF THE OTHER, MAKE ANY PRESS RELEASE OR OTHER
PUBLIC ANNOUNCEMENT (OTHER THAN AS REQUIRED BY LAW OR THE RULES OF A NATIONAL
SECURITIES EXCHANGE) CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS LEASE
AGREEMENT.


 


(D)                                NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS
WHICH ARE REQUIRED OR PERMITTED HEREUNDER WILL BE IN WRITING AND SUFFICIENT IF
DELIVERED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PRE-PAID, BY COURIER OR
OVERNIGHT CARRIER, OR BY FACSIMILE TRANSMISSION (CONFIRMED IN HARD COPY BY
REGISTERED OR CERTIFIED MAIL OR COURIER OR OVERNIGHT CARRIER) TO THE PERSON OR
ENTITIES AT THE ADDRESSES SET FORTH BELOW (OR AT SUCH OTHER ADDRESS AS MAY BE
PROVIDED HEREUNDER), AND WILL BE DEEMED TO HAVE BEEN DELIVERED AS OF THE DATE SO
DELIVERED:


 

If to Lessor:

 

Globalstar, Inc.

 

30

--------------------------------------------------------------------------------


 

461 South Milpitas Blvd., Building 5

Milpitas, CA 95035

Attention: CEO and General Counsel

Telephone: 408-933-4000

Facsimile:

 

With a copy to (which will not constitute notice):

 

Taft Stettinius & Hollister LLP

425 Walnut Street, Suite 1800

Cincinnati, OH 45202

Attention: [*]

Telephone: [*]

Facsimile: [*]

 

If to Lessee:

 

Open Range Communications, Inc.

6465 South Greenwood Plaza Blvd., Suite 820

Centennial, CO 80111

Attention: CEO

Telephone: 303-376-2111

Facsimile:

 

With a copy to (which will not constitute notice):

 

Drinker Biddle & Reath LLP

1500 K Street, N.W.

Washington, DC 20005-1209

Attention: [*]

Telephone: [*]

Facsimile: [*]

 

or to such other address or addresses as may hereafter be specified by notice
given by any of the above to the others. Notices given by United States
certified mail as aforesaid will be effective on the third business day
following the day on which they are deposited in the mail. Notices delivered in
person or by overnight courier will be effective upon delivery. Notices given by
facsimile will be effective when transmitted, provided facsimile notice is
confirmed by telephone and is transmitted on a business day during regular
business hours.

 

(e)                                Successors and Assigns; Sublease Rights.

 


(I)                                   THIS LEASE AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF LESSEE HEREUNDER MAY BE ASSIGNED BY LESSEE ONLY IF LESSEE IS IN
COMPLIANCE WITH ALL OF ITS OBLIGATIONS UNDER THE LEASE AGREEMENT AT SUCH TIME,
AND ONLY WITH THE PRIOR WRITTEN


 


31

--------------------------------------------------------------------------------



 


CONSENT OF LESSOR, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.  ANY MERGER
OF LESSEE INTO A THIRD PARTY, OR ANY DIRECT OR INDIRECT CHANGE IN OWNERSHIP OF
LESSEE IN EXCESS OF [*]% OF LESSEE’S VOTING OR CAPITAL INTEREST (OTHER THAN IN
CONNECTION WITH LESSEE’S INITIAL FINANCING CONTEMPLATED BY SECTION 9(D) HEREOF),
SHALL BE DEEMED TO BE AN ASSIGNMENT OF THIS LEASE AGREEMENT AND SHALL REQUIRE
LESSOR’S CONSENT IN COMPLIANCE WITH THIS SUBSECTION; PROVIDED, HOWEVER, THAT THE
FOREGOING [*]% LIMIT SHALL NOT APPLY (BUT PROMPT NOTICE TO LESSOR SHALL BE
REQUIRED) IN THE CASE OF AN ACQUISITION OF VOTING AND/OR CAPITAL INTERESTS IN
LESSEE BY ONE OR MORE EXPERIENCED AND REPUTABLE FINANCIAL INVESTORS, SO LONG AS
NONE OF THE FINANCIAL INVESTORS OWNS MORE THAN [*]% OF THE EQUITY SECURITIES OF,
OPERATES OR IS DIRECTLY OR INDIRECTLY AFFILIATED WITH AN OPERATOR OF SATELLITE
COMMUNICATIONS FACILITIES OR ANY OWNER OF SPECTRUM ASSETS HAS THE POTENTIAL TO
USE SUCH SPECTRUM ASSETS TO PROVIDE ATC SERVICE AS DEFINED BY THE CURRENT FCC
RULES.


 


(II)                                SUBJECT TO SUBSECTION (V) BELOW, LESSEE
SHALL BE PERMITTED TO SUBLEASE ANY SPECTRUM USAGE RIGHTS GRANTED PURSUANT TO THE
OPTIONS WITHOUT LESSOR’S CONSENT, SO LONG AS LESSEE PROVIDES AT LEAST 30 DAYS’
PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S INTENT TO SUBLEASE, INCLUDING THE
NAME OF THE SUBLESSEE AND THE GEOGRAPHIC MARKETS TO BE COVERED BY THE SUBLEASE,
AND SO LONG AS LESSEE REMAINS LIABLE FOR ALL OF ITS OBLIGATIONS UNDER THIS LEASE
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO ANY SPECTRUM USAGE
RIGHTS SUBLEASED).  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, LESSEE SHALL
NOT SUBLEASE ANY OTHER SPECTRUM USAGE RIGHTS GRANTED HEREUNDER WITHOUT LESSOR’S
PRIOR WRITTEN CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD.


 


(III)                             WITHOUT LIMITING THE FOREGOING, LESSOR SHALL
NOT BE REQUIRED TO CONSENT TO ANY PROPOSED ASSIGNMENT OR SUBLEASE OF THIS LEASE
AGREEMENT BY LESSEE TO ANY PARTY WHO, AS DETERMINED IN LESSOR’S SOLE DISCRETION,
IS EITHER (A) NOT SUFFICIENTLY CREDITWORTHY TO MEET THE PAYMENT AND INDEMNITY
OBLIGATIONS UNDER THIS LEASE AGREEMENT, OR (B) AN ACTUAL OR POTENTIAL COMPETITOR
OF LESSOR.


 


(IV)                            TO THE EXTENT THAT LESSOR CONSENTS TO ANY
ASSIGNMENT BY LESSEE, OR LESSEE OTHERWISE ASSIGNS ITS RIGHTS HEREUNDER AS
PERMITTED HEREBY, SUCH ASSIGNEE SHALL EXECUTE A WRITTEN AGREEMENT PURSUANT TO
WHICH IT AGREES TO BE BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS LEASE
AGREEMENT APPLICABLE TO LESSEE. IN SUCH EVENT, LESSOR AND THE ASSIGNEE SHALL
TIMELY PREPARE AND FILE THE APPROPRIATE FCC APPLICATION OR NOTIFICATION
CONSISTENT WITH APPLICABLE REQUIREMENTS OF THE COMMUNICATIONS LAWS, AND ANY SUCH
ASSIGNMENT SHALL NOT BECOME EFFECTIVE UNTIL ANY REQUIRED FCC CONSENTS HAVE BEEN
OBTAINED OR THE APPLICABLE WAITING PERIODS, IF ANY, HAVE ELAPSED.


 


(V)                               ANYTHING TO THE CONTRARY IN THIS LEASE
AGREEMENT NOTWITHSTANDING, IN NO EVENT SHALL LESSOR BE DEEMED TO HAVE CONSENTED
TO AN ASSIGNMENT, AND NO ASSIGNMENT, SUBLEASE, SUBLICENSE OR OTHER GRANT OF
SPECTRUM USAGE RIGHTS BY LESSEE SHALL BE PERMITTED IF IT IS (I) NOT IN
COMPLIANCE WITH THE COMMUNICATIONS LAWS AND ANY OTHER APPLICABLE LAWS; (II) MADE
TO A PERSON OR ENTITY THAT IS INELIGIBLE OR UNQUALIFIED TO ENTER INTO A SPECTRUM
LEASING ARRANGEMENT UNDER THE


 


32

--------------------------------------------------------------------------------



 


COMMUNICATIONS LAWS; OR (III) WITH RESPECT TO AN ASSIGNMENT ONLY, MADE TO A
PERSON OR ENTITY NOT IN PRIVITY WITH LESSOR.


 


(VI)                            DURING THE TERM OF THIS LEASE AGREEMENT, LESSOR
SHALL HAVE THE RIGHT AND ABILITY, WITHOUT THE CONSENT OF, BUT ONLY AFTER NOTICE
TO, LESSEE, TO ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THIS LEASE AGREEMENT OR,
SUBJECT TO LESSEE’S RIGHTS HEREUNDER, SELL, TRANSFER, ASSIGN, PLEDGE OR
OTHERWISE DISPOSE OF ANY FCC LICENSE.


 


(F)                                  ENTIRE AGREEMENT; AMENDMENTS. THIS LEASE
AGREEMENT, AND ALL EXHIBITS AND SCHEDULES REFERRED TO HEREIN (WHICH ARE
INCORPORATED HEREIN AND MADE A PART OF THIS LEASE AGREEMENT BY REFERENCE) AND
THE DOCUMENTS DELIVERED PURSUANT HERETO, CONTAIN THE ENTIRE UNDERSTANDING OF THE
PARTIES HERETO WITH REGARD TO THE SUBJECT MATTER CONTAINED HEREIN OR THEREIN,
AND SUPERSEDE ALL PRIOR AGREEMENTS OR UNDERSTANDINGS AMONG LESSOR AND LESSEE
WITH RESPECT TO THE RIGHTS AND PERFORMANCES CONTEMPLATED HEREIN (INCLUDING
WITHOUT LIMITATION, THE PRELIMINARY AGREEMENT BETWEEN THE PARTIES [*]). THIS
LEASE AGREEMENT WILL NOT BE AMENDED, MODIFIED OR SUPPLEMENTED EXCEPT BY A
WRITTEN INSTRUMENT SIGNED BY AUTHORIZED REPRESENTATIVES OF THE LESSOR AND THE
LESSEE.


 


(G)                               WAIVERS. NO FAILURE BY EITHER PARTY TO
EXERCISE, AND NO DELAY BY EITHER PARTY IN EXERCISING, ANY RIGHT OR REMEDY UNDER
THIS LEASE AGREEMENT WILL CONSTITUTE A WAIVER OF SUCH RIGHT, REMEDY OR ANY OTHER
RIGHT OR REMEDY UNDER THIS LEASE AGREEMENT. ANY WAIVER BY EITHER PARTY OF ANY
RIGHT OR REMEDY UNDER THIS LEASE AGREEMENT WILL BE LIMITED TO THE SPECIFIC
INSTANCE AND WILL NOT CONSTITUTE A WAIVER OF SUCH RIGHT OR REMEDY IN THE FUTURE
OR OF ANY OTHER RIGHT OR REMEDY HEREUNDER.


 


(H)                               EXPENSES. EXCEPT AS OTHERWISE SET FORTH
HEREIN, EACH PARTY HERETO WILL PAY ALL OF ITS OWN COSTS AND EXPENSES INCIDENT TO
ITS NEGOTIATION AND PREPARATION OF THIS LEASE AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE FEES, EXPENSES AND
DISBURSEMENTS OF ITS COUNSEL AND ADVISORS. NOTWITHSTANDING THE ABOVE, IN THE
EVENT ANY PARTY BRINGS AN ACTION IN CONNECTION WITH THE PERFORMANCE, BREACH OR
INTERPRETATION OF THIS LEASE AGREEMENT, THE PREVAILING PARTY IN ANY SUCH ACTION
WILL BE ENTITLED TO RECOVER FROM THE LOSING PARTY ALL REASONABLE COSTS AND
EXPENSES OF SUCH ACTION, INCLUDING ATTORNEYS’ FEES.


 


(I)                                  CONSTRUCTION AND INTERPRETATION. NO PARTY
WILL BE DEEMED TO BE THE DRAFTSMAN HEREOF. ACCORDINGLY, NEITHER THIS LEASE
AGREEMENT NOR ANY UNCERTAINTY OR AMBIGUITY HEREIN WILL BE CONCLUSIVELY CONSTRUED
OR RESOLVED AGAINST ANY PARTY HERETO, WHETHER UNDER ANY RULE OF CONSTRUCTION OR
OTHERWISE. THIS LEASE AGREEMENT HAS BEEN REVIEWED, NEGOTIATED AND ACCEPTED BY
ALL PARTIES. THE PARTIES INTEND FOR THE RIGHTS AND OBLIGATIONS HEREUNDER TO BE
ENFORCED AND PERFORMED ON A MARKET-SPECIFIC BASIS IF IT IS APPROPRIATE IN
CONTEXT TO DO SO.  WHENEVER THIS LEASE AGREEMENT REFERS TO “AT LEAST” A SPECIFIC
MINIMUM AMOUNT OF MHZ OF SPECTRUM, THIS MINIMUM AMOUNT WILL BE DEEMED TO HAVE
BEEN SATISFIED IF THE ACTUAL AMOUNT OF MHZ OF SPECTRUM APPROVED OR AVAILABLE FOR
USE, AS APPLICABLE, IS AT LEAST NINETY-ONE AND THREE-TENTHS PERCENT OF THE
SPECIFIC AMOUNT EXPRESSED.  ANY CAPITALIZED TERM USED IN ANY SCHEDULE OR EXHIBIT
HERETO BUT NOT OTHERWISE DEFINED THEREIN, SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN THIS LEASE


 


33

--------------------------------------------------------------------------------



 


AGREEMENT.  UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE, WHENEVER THE WORDS
“INCLUDE”, “INCLUDES”, “INCLUDING”, “SUCH AS”, OR TERMS OF SIMILAR MEANING, ARE
USED IN THIS LEASE AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS
“WITHOUT LIMITATION”.  THE WORD “EXTENT” IN THE PHRASE “TO THE EXTENT” MEANS THE
DEGREE TO WHICH A SUBJECT OR OTHER THING EXTENDS, AND SUCH PHRASE SHALL NOT MEAN
SIMPLY “IF”.  THE DEFINITIONS CONTAINED IN THIS LEASE AGREEMENT ARE APPLICABLE
TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS.


 


(J)                                  EXECUTION IN COUNTERPARTS. THIS LEASE
AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS WHICH MAY BE DELIVERED BY
FACSIMILE, EACH OF WHICH WILL BE CONSIDERED AN ORIGINAL INSTRUMENT, BUT ALL OF
WHICH WILL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND WILL BECOME BINDING
WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES HERETO AND
DELIVERED TO EACH OF THE OTHER PARTIES HERETO.


 


(K)                              GOVERNING LAW. THIS LEASE AGREEMENT WILL BE
GOVERNED BY, ENFORCED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


(L)                                  RESERVED.


 


(M)                            SPECIFIC PERFORMANCE. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IF EITHER LESSOR OR LESSEE FAILS TO PERFORM ANY OF ITS
OBLIGATIONS UNDER THIS LEASE AGREEMENT, THE AGGRIEVED PARTY SHALL HAVE THE
RIGHT, IN ADDITION TO ALL OTHER RIGHTS OR REMEDIES, TO SEEK SPECIFIC PERFORMANCE
OF THE TERMS HEREOF.


 


(N)                               HEADINGS. SUBJECT HEADINGS ARE INCLUDED FOR
CONVENIENCE ONLY AND WILL NOT AFFECT THE INTERPRETATION OF ANY PROVISIONS OF
THIS LEASE AGREEMENT.


 


(O)                                DOCUMENT INSPECTION. EACH PARTY WILL RETAIN A
DULY-EXECUTED COPY OF THIS LEASE AGREEMENT (INCLUDING ANY AMENDMENTS THERETO) IN
ITS FILES, AND WILL, SUBJECT TO THE CONFIDENTIALITY PROVISIONS HEREOF, PROVIDE
THE FCC OR ANY OTHER GOVERNMENTAL BODY WITH A PHOTOCOPY OF THOSE PORTIONS OF
THIS LEASE AGREEMENT TO THE EXTENT REQUESTED.


 


(P)                                SEVERABILITY. SHOULD ANY COURT OR AGENCY
DETERMINE THAT THIS LEASE AGREEMENT OR ANY PROVISION OF THIS LEASE AGREEMENT IS
INVALID, OR IF THE FCC AMENDS ITS RULES OR ADOPTS POLICIES THAT MATERIALLY
AFFECT THIS LEASE AGREEMENT, THE PARTIES AGREE TO USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO NEGOTIATE MODIFICATIONS TO THIS LEASE AGREEMENT SUCH THAT
THE LEASE AGREEMENT IS VALID AND EFFECTUATES THE INTENT OF THE PARTIES.


 


(Q)                                NO PARTNERSHIP. NOTHING CONTAINED IN THIS
LEASE AGREEMENT WILL BE DEEMED TO CREATE A PARTNERSHIP OR JOINT VENTURE BETWEEN
THE PARTIES.


 


(R)                                INTERPRETATION; REFORMATION. THIS LEASE
AGREEMENT AND ANY OTHER DOCUMENTS AND AGREEMENTS BETWEEN THE PARTIES REFERRED TO
HEREIN SHALL BE CONSTRUED IN ALL RESPECTS TO COMPLY WITH ALL APPLICABLE LAWS,
INCLUDING WITHOUT LIMITATION THE


 


34

--------------------------------------------------------------------------------



 


COMMUNICATIONS LAWS.  IF, NOTWITHSTANDING THE FOREGOING, THE FCC DETERMINES THAT
THIS LEASE AGREEMENT IS INCONSISTENT WITH THE TERMS AND CONDITIONS OF THE FCC
LICENSES OR THE COMMUNICATIONS LAWS, THE RUS DETERMINES THAT THIS LEASE
AGREEMENT IS INCONSISTENT WITH OR DOES NOT MEET THE RULES AND REQUIREMENTS OF
THAT AGENCY OR IF ANY GOVERNMENTAL BODY ALTERS THE PERMISSIBILITY OF THIS LEASE
AGREEMENT SUBSEQUENT TO THE DATE OF THIS LEASE AGREEMENT UNDER THE REQUIREMENTS
OF LAW, THEN THE PARTIES AGREE TO USE COMMERCIALLY REASONABLE EFFORTS TO MODIFY
THIS LEASE AGREEMENT AS NECESSARY TO CAUSE THIS LEASE AGREEMENT (AS MODIFIED) TO
COMPLY WITH SUCH NEW REQUIREMENTS OF LAW AND TO PRESERVE TO THE EXTENT POSSIBLE
THE ECONOMIC ARRANGEMENTS SET FORTH IN THIS LEASE AGREEMENT.


 


(S)                                FURTHER ASSURANCES. EACH PARTY WILL EXECUTE
AND DELIVER SUCH FURTHER DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE OTHER
PARTY MAY REASONABLY REQUEST CONSISTENT WITH THE PROVISIONS HEREOF IN ORDER TO
EFFECT THE INTENT AND PURPOSES OF THIS LEASE AGREEMENT.


 


16.                               DEFINITIONS.


 


FOLLOWING IS A LIST OF CERTAIN DEFINED TERMS USED IN THIS LEASE AGREEMENT,
TOGETHER WITH THE PLACE IN THIS LEASE AGREEMENT WHERE THE DEFINITION OF EACH
SUCH TERM CAN BE FOUND:


 


“ATC” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


 “BETA TEST” – SEE SECTION 10(F).


 


“BETA TEST MARKET” – SEE SECTION 10(F).


 


“BLANKET LICENSE” – SEE SECTION 3(B).


 


“BUFFER ZONES” – SEE SECTION 10(G).


 


“BUILD OUT MILESTONES” – SEE SECTION 10(H).


 


“CLAIM NOTICE” – SEE SECTION 13(D).


 


“COMMUNICATIONS LAWS” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


“COVERED MARKETS” – SEE SECTION 10(B)(III).


 


“COVERED OPERATORS” – SEE SECTION 10(C)(II).


 


“COVERED OPERATOR LEASE” – SEE SECTION 10(C)(II).


 


“COVERED SPECTRUM LEASE” – SEE SECTION 10(E)(I).


 


“DETERMINATION” – SEE SECTION 7(C).


 


“DOWN PAYMENTS” – SEE SECTION 8(A)(I).


 


35

--------------------------------------------------------------------------------



 


“DEFERRED POP MARKETS” – SEE SECTION 10(A)(I).


 


“ESCALATION DATE” – SEE SECTION 8(A)(II).


 


“EXCLUSIVITY PERIOD” – SEE SECTION 10(D)(I).


 


“EXPENSES” – SEE SECTION 13(A).


 


“FAA” – SEE SECTION 2(A)(II).


 


“FACILITY FILING” – SEE SECTION 6(B).


 


“FCC” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


“FCC FILING” – SEE SECTION 6(A).


 


“FCC LICENSE” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


“FINAL ORDER” – SEE SECTION 12(B).


 


“FIXED LEASE PAYMENTS” – SEE SECTION 8(A)(I).


 


“FORFEITED MARKETS” – SEE SECTION 10(H).


 


“GSAT SPECTRUM” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


“INDEMNIFIED PARTY” – SEE SECTION 13(D).


 


“INDEMNITOR” – SEE SECTION 13(D).


 


“INITIAL MARKETS” – SEE SECTION 1(A).


 


“INITIAL TERM” – SEE SECTION 7(A).


 


“LEASE COMMENCEMENT DATE” – SEE SECTION 7(A).


 


“LEASE FILING” – SEE SECTION 6(A).


 


“LEASED SPECTRUM – SEE SECTION 1(A).


 


“LEASED TERRITORIES” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


“LESSEE” – SEE THE INITIAL PARAGRAPH OF THIS LEASE AGREEMENT.


 


“LESSEE MARKETS” – SEE SECTION 10(A)(IV).


 


“LESSOR” – SEE THE INITIAL PARAGRAPH OF THIS LEASE AGREEMENT.


 


“LOSSES” – SEE SECTION 13(A).


 


36

--------------------------------------------------------------------------------



 


 “NPV” – SEE SECTION 10(B)(II).


 


“OFFER” – SEE SECTION 10(B)(III).


 


“OPTION” – SEE SECTION 10(B)(I).


 


“OPTION LEASE PAYMENTS” – SEE SECTION 10(B)(II).


 


“OPTION MARKET” – SEE SECTION 10(B)(I).


 


“ORC SERVICES” – SEE SECTION 10(B).


 


“PARTIAL TERMINATION” – SEE SECTION 14(B).


 


“PARTY” – SEE THE INITIAL PARAGRAPH OF THIS LEASE AGREEMENT.


 


“PLACE” – SEE SECTION 1(A).


 


“POPS” – SEE SECTION 1(A).


 


“POPS ROFR” – SEE SECTION 10(A)(III).


 


“POPS ROFR PERIOD” – SEE SECTION 10(A)(III).


 


“RENEWAL TERM” – SEE SECTION 7(B).


 


“REPRESENTATIVES” – SEE SECTION 10(D)(I).


 


“ROFR MARKETS” – SEE SECTION 10(B)(III).


 


“RURAL OPERATORS” – SEE SECTION 10(C)(I).


 


“RUS” – SEE SECTION 10(D)(I).


 


“SHARING OBLIGATIONS” – SEE SECTION 14(B).


 


“SPECTRUM USAGE RIGHTS” – SEE SECTION 1(A).


 


“SUBLEASED SPECTRUM – SEE SECTION 10(C)(II).


 


“SYSTEM” – SEE THE RECITALS TO THIS LEASE AGREEMENT.


 


“SYSTEM EQUIPMENT” – SEE SECTION 2(B).


 


“TERMINATION NOTICE” – SEE SECTION 14(E).


 


[*]


 


“VARIABLE LEASE PAYMENTS” – SEE SECTION 8(A)(II).


 


37

--------------------------------------------------------------------------------



 


“WAIVER FILINGS” – SEE SECTION 6(A).


 

[remainder of this page intentionally left blank — signature page follows]

 

38

--------------------------------------------------------------------------------


 

     IN WITNESS WHEREOF, the Parties hereto have caused this Lease Agreement to
be executed on the day and year first above written.

 

LESSOR

 

GLOBALSTAR LICENSEE LLC

 

 By:

    /s/ Fuad Ahmad

 

 

 

Name:

  Fuad Ahmad

 

 

 

Title:

  VP & CFO

 

 

 

 LESSEE

 

OPEN RANGE COMMUNICATIONS, INC.

 

 By:

 /s/ William S. Beans, Jr.

 

 

 

Name:

   William S. Beans, Jr.

 

 

Title:

   CEO

 

 

39

--------------------------------------------------------------------------------